


Exhibit 10.66


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.






PURCHASE AGREEMENT NO. 597-B













BETWEEN





BOMBARDIER INC.







AND







PINNACLE AIRLINES, INC.









For CRJs:

Relating to the Purchase of

 
Sixteen (16) Bombardier CRJ900 Series aircraft





--------------------------------------------------------------------------------



This Agreement is made on the 26th day of April, 2007.





BETWEEN:
BOMBARDIER INC., a Canadian corporation, represented by Bombardier Aerospace,
Regional Aircraft, having an office located at 123 Garratt Boulevard, Downsview,
Ontario, Canada (“Bombardier”).







AND:
Pinnacle Airlines, Inc., a Georgia corporation, having an office located at 1689
Nonconnah Boulevard, Memphis, Tennessee, 38132. (“Buyer”)





WHEREAS,
[***]



WHEREAS,
[***]



WHEREAS,
[***]



WHEREAS,
[***]





NOW THEREFORE, in consideration of the mutual covenants herein contained, Buyer
and Bombardier agree as follows:


ARTICLE 1 - INTERPRETATION


1.1  
The recitials above have been inserted for convenience only and do not form part
of this Agreement.



1.2
The headings in this Agreement are included for convenience only and shall not
be used in the construction and interpretation of this Agreement.



1.3
In this Agreement, unless otherwise expressly provided, the singular includes
the plural and vice-versa.



1.4
In this Agreement the following expressions unless otherwise expressly provided,
mean:



a.  
“Acceptance Date” shall mean the date of execution of the Certificate of
Acceptance as provided in Article 8.10 (a);



b.  
“Acceptance Period” shall mean the period Buyer shall have to complete the
inspection and flight test for any Aircraft as more specifically provided in
Article 8.6;



c.  
“Agreement” means this Agreement, including its Exhibits, Annexes, Appendices,
Schedules and those letter agreements (referred to herein as either “Letter
Agreement(s)” or “Letter Agreement” when referring to a specific Letter
Agreement), if any, attached hereto (each of which is incorporated in this
Agreement by this reference), as they may be amended pursuant to the provisions
of this Agreement;



d.  
“Aircraft” shall mean any or all the sixteen (16) Bombardier CRJ 900 Series
aircraft model CL-600-2D24 to be sold and purchased pursuant to this Agreement
together with any future Aircraft wich may be assigned by Buyer by Delta
pursuant to the Assignment Agreement and which are sold and purchased pursuant
to this Agreement.  For the avoidance of doubt, in the event that this Agreement
covers more than one aircraft (including any aircraft the subject of an option
purchase), the expression “Aircraft” shall refer to any one or more of such
aircraft as the context requires;



e.  
“Aircraft Base Price” shall have the meaning attributed to it in Article 4.3;



f.  
“Aircraft Purchase Price” shall have the meaning attributed to it in Article
4.4;



g.  
[***]



h.  
[***]



i.  
“Bill of Sale” shall mean collectively, an FAA Bill of Sale and, in the form
attached hereto as Exhibit II, a full warranty bill of sale, collectively
conveying title to the Aircraft from Bombardier to Buyer and as more
specifically described in Article 8.10(c);



j.  
[***]



k.  
 “Buyer Responsible Regulatory Change” shall have the meaning attributed to it
in  Article 7.5;



l.  
“Buyer Selected Optional Features” shall mean those optional features referred
to in Article 4.2 and as more particularly set forth in Appendix III hereto, as
may be amended from time to time;

 

m.  
“Change Order” means a change order substantially in the form of Exhibit IV
hereto;



n.  
“Delivery Date” shall mean the date on which Bombardier delivers the Bill of
Sale and Buyer takes delivery of the Aircraft in accordance with Article 8.10
(c);



o.  
“Delta” shall mean Delta Air Lines, Inc., a Delaware corporation;



p.  
 “Economic Adjustment Formula” shall mean the economic adjustment formula
attached hereto as Exhibit I;



q.  
“Excusable Delay” shall have the meanign attributed to it in Article 12.1.



r.  
 “FAA” shall mean the United States Federal Aviation Administration or any
department or agency of the United States succeeding to the authority and
jurisdiction of the Federal Aviation Administration;



s.  
“Non-Excusable Delay”shall have the meaning  attributed to in Article 12.1;



t.  
“Notice” shall mean any notice, request, approval, permission, or other
communication given in accordance with Article 16.1;



u.  
“Other Patents” shall have the meaning attributed to it in Article 17.1;



v.  
“Permitted Change” has the meaning set out in Article 10.2;



w.  
“Prime Rate” shall mean the rate of interest established from time to time by
Chase Manhattan Bank, N.A., or its successor, as its prime rate;



x.  
“Readiness Date” shall mean the date on which an Aircraft will be ready for
commencement of Buyer’s inspection, flight test and acceptance in accordance
with Article 8.4;



y.  
“Regulatory Change” shall have the meaning attributed to it in Article 7.4;



z.  
“Scheduled Delivery Date” shall mean the specific date of which Bombardier
provides ten (10) working days advance Notice to Buyer pursuant to Article 8.4
that the Aircraft will be available for inspection;



aa.  
“Scheduled Delivery Month(s)” shall mean the month in which each Aircraft is
scheduled for delivery as set forth in Appendix I attached hereto and
incorporated herein by this reference;



bb.  
“Specification” shall mean the specification for the Aircraft more specifically
described in Article 2.1 and as attached hereto as Appendix II for the Aircraft
as such specification may be further amended or modified pursuant to the terms
of this Agreement;



cc.  
“Taxes” has the meaning set out in Article 4.5; and



dd.  
“TC” shall mean Transport Canada or any department or agency of Canada
succeeding to the authority and jurisdiction of Transport Canada.





1.5
All dollar amounts in this Agreement are in United States Dollars.



1.6
All capitalized terms not expressly defined under this Article 1 and used
elsewhere in this in this Agreement shall have the meanings ascribed to such
capitalized terms elsewhere herein.



ARTICLE 2 - SUBJECT MATTER OF SALE


2.1
Subject to the provisions of this Agreement, Bombardier will manufacture, sell
and deliver and Buyer will purchase sixteen (16) Bombardier CRJ900 Series
aircraft model CL-600-2D24 aircraft manufactured pursuant to the Specification
as supplemented to include the Buyer Selected Optional Features. The Aircraft
Specification may be modified from time to time and is supplemented to reflect
the incorporation of the Buyer Selected Optional Features.



 
ARTICLE 3 - CUSTOMER SUPPORT SERVICES AND WARRANTY



3.1
Bombardier shall provide to Buyer the customer support services pursuant to the
provisions of Annex A-1 attached hereto.



3.2
Bombardier shall provide to Buyer the warranty and the service life policy
described in Annex B-1, which shall be the exclusive warranty applicable to the
Aircraft.



3.3  
Unless expressly stated otherwise, the services referred to in 3.1 and 3.2 above
are included in the Aircraft Purchase Price.





 
ARTICLE 4 - PRICE/TAXES



4.1
The basic price for each of the Aircraft is [***] United States Dollars
expressed in July 1, 2006 United States Dollars.



4.2
The basic price of the Buyer Selected Optional Features for each Aircraft is
[***] United States Dollars and is listed in Appendix III hereto and are
expressed in July 1, 2006 United States Dollars. Upon request from Buyer, agreed
additions and deletions to the Buyer Selected Optional Features in Appendix III
shall be incorporated on the Aircraft and the basic price of the Buyer Selected
Optional Features shall be adjusted accordingly. Actual changes to the Aircraft
shall be subject to Bombardier’s required lead times of which it will provide
Buyer reasonable notice.



4.3
The Aircraft Base Price of each Aircraft is the basic price identified in
Articles 4.1, plus the basic price of the Buyer Selected Optional Features
identified in Article 4.2. above selected by Buyer for the Aircraft expressed in
July 1, 2006 United States Dollars.



4.4
The Aircraft Base Price shall be adjusted from July 1, 2006 to the delivery date
of the Aircraft using the Economic Adjustment Formula in order to determine the
Aircraft Purchase Price at delivery [***]



4.5
The Aircraft Purchase Price does not include any taxes, fees or duties
including, but not limited to, sales, use, value added (including the Canadian
Goods and Services Tax), personal property, gross receipts, franchise, excise
taxes, assessments or duties (“Taxes”)  which are or may be imposed by law upon
Bombardier, any affiliate of Bombardier, Buyer or the Aircraft whether or not
there is an obligation for Bombardier to collect same from Buyer, by any taxing
authority or jurisdiction occasioned by, relating to or as a result of the
execution of this Agreement or the sale, lease, delivery, storage, use or other
consumption of any Aircraft, [***] or any other matter, good or service provided
under or in connection with this Agreement.  [***]



4.6
If any Taxes [***] are imposed upon Buyer or become due or are to be collected
from Bombardier by any taxing authority, Bombardier shall immediately notify
Buyer upon receipt of such notice.  [***]



4.7
Upon request of one party, the other party shall execute and deliver to the
requesting party any documents that the requesting party deems necessary or
desirable in connection with any exemption from or reduction of or the
contestation of or the defense against any imposition of Taxes.





ARTICLE 5 - PAYMENT


5.1
(a) [***] Buyer shall make payment or cause payment to be made for each Aircraft
[***]as follows:



 
(i)
[***]
of the estimated Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month;



 
(ii)
[***]
of the estimated Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month;



 
(iii)
[***]
of the estimated Aircraft Purchase Price [***] months prior to its Scheduled
Delivery Month; and



 
(iv)
Buyer shall pay the balance of the Aircraft Purchase Price for each Aircraft net
of the applicable Credit Memorandum as set forth in Article 1.0 of the Credit
Memorandum Letter Agreement on or before the Delivery Date for such Aircraft.



 
(b) [***]



 
(i)
[***]



 
(ii)
[***]



 
(iii)
[***]



 
(iv)
[***]





(c)  Any payments referred to in paragraphs (a)(i)-(iii) [***] above are
pre-delivery payments (“PDP Payments”) and are to be made in the applicable
amount on the second business day of the applicable month.


 
(d) [***]



(e)  With respect to Aircraft for which any PDP Payments are due as of the date
of the Agreement due to their applicable delivery dates, Buyer shall make all
such PDP Payments as set forth on Exhibit V attached hereto [***]that are due
within [***] business days of the execution and delivery by both parties of the
Agreement.


5.2
If Buyer fails to pay any amount payable by it under this Agreement when due,
Buyer shall pay Bombardier daily interest on late payments from the date that
any payment is [***] days past due up to and including the day prior to receipt
of payment, at a rate of [***]percent [***] per annum over the prime rate
announced by Chase Manhattan for United States dollar accounts from time to
time, calculated and compounded monthly.  Bombardier’s right to receive such
interest is in addition to any other right or remedy Bombardier has at law as a
result of Buyer’s failure to make payments when due including the right to
terminate this Agreement, [***].



5.3
Buyer shall make all payments due under this Agreement in immediately available
funds by deposit on or before the due date to Bombardier’s account in the
following manner or such other bank account as Bombardier may notify to Buyer
from time to time:



Transfer to:
[***]

Account Name:
[***]

Account #:
[***]

Bank Name:
[***]

ABA#:
[***]

SWIFT number:
[***]

 
PLEASE REFERENCE: INVOICE # AND/OR AIRCRAFT SERIAL #



5.4
All other agreed upon amounts due with respect to each Aircraft shall be paid on
or prior to the Delivery Date of such Aircraft.



5.5
Bombardier shall remain the exclusive owner of the Aircraft, free and clear of
all rights, liens, charges or encumbrances created by or through Buyer, until
such time as all payments referred to in this Article 5 have been made.



5.6
All payments provided for under this Agreement shall be made so as to be
received in immediately available funds on or before the dates stipulated
herein.





ARTICLE 6 - BUYER INFORMATION [***]


6.1
During the manufacture of the Aircraft, Buyer shall provide to Bombardier all
information as Bombardier may reasonably request to manufacture the Aircraft.
Bombardier shall advise Buyer of the specific information required and the
latest date by which such information is required, and Buyer shall provide such
information by the date(s) so advised. The requested information and its
applicable due date(s) shall be substantially in the form of Appendix IV, but in
any event not less than within thirty (30) days of the date on which such
information is required, and Buyer shall comply with the date(s) so specified;
[***].



 
Failure, refusal or delay of Buyer to comply with the requirements of this
Article may result in an increase in the Aircraft Purchase Price, a delay in the
delivery of the Aircraft, or both. Further, any revisions to the Appendix IV
information that Bombardier receives after the respective due date may result in
an increase in the Aircraft Purchase Price, a delay in delivery of the Aircraft,
or both.



6.2
[***]





6.3
[***]





6.4
[***]



6.5
[***]



6.6
[***]



6.7
[***]



6.8
[***]





ARTICLE 7 - CERTIFICATION


7.1
Bombardier has obtained or will obtain (a) TC, a TC Type Certificate (Transport
Category), and (b) from the FAA, an FAA Type Certificate for the Aircraft
purchased under this Agreement.



7.2
Bombardier shall provide to Buyer a TC Certificate of Airworthiness (Transport
Category) for export to the United States of America on or before the Delivery
Date of each Aircraft, which will bear a statement of compliance with the type
certificate which will make such Aircraft immediately eligible for the issuance
of and enable Buyer to obtain an FAA Certificate of Airworthiness for such
Aircraft, unless such statement of compliance is not available due to Buyer’s
noncompliance with the provisions of Articles 6.1, 6.2 or 6.3.



7.3
Bombardier shall not be obligated to obtain and/or provide any other
certificates (or similar documents) or approvals as part of this Agreement.

 
 



7.4
Buyer is responsible for obtaining all import licenses and/or authorizations
required to import or operate the Aircraft into any country outside of Canada.



7.5
Bombardier shall, to the extent permitted by law, provide Buyer with such
assistance as it may reasonably request to obtain a Canadian export license to
enable Buyer to export the Aircraft from Canada subject to prevailing export
control regulations (including those of the United States) in effect on the
Delivery Date.



7.6
If the use of any of the certificates identified in this Article 7 are
discontinued during the performance of this Agreement, reference to such
discontinued certificate shall be deemed a reference to any other certificate or
instrument which corresponds to such certificate or, if there should not be any
such other certificate or instrument, then Bombardier shall be deemed to have
obtained such discontinued certificate(s) upon demonstrating that the Aircraft
complies substantially with the Specification as supplemented to include the
Buyer Selected Optional Features. References to a regulatory authority shall
include any succeeding department or agency then responsible for the duties of
said regulatory authority.



ARTICLE 8 - DELIVERY AND ACCEPTANCE PROCEDURE


8.1
The Aircraft shall be offered to Buyer for inspection and acceptance Ex Works at
Bombardier’s facility in Mirabel, Québec or other Bombardier approved facility
reasonably acceptable to Buyer for immediate export during the Scheduled
Delivery Month.



8.2
No delivery of an Aircraft shall be scheduled beyond [***], except due to any
inability of Bombardier to provide a delivery position prior to such date, any
Excusable Delay, Non-Excusable Delay or any default by Bombardier under the
Agreement.



8.3
[***]



8.4  
Bombardier shall give Buyer at least [***]days advance Notice by either
overnight courier or facsimile as provided in Article 16, of the projected two
weeks during which each Aircraft may be ready for inspection and delivery, and
at least [***] days similar advance Noitce, of the projected date of readiness
of each Aircraft for inspection and delivery.



 
In addition, Bombardier shall give Buyer at least ten (10) working days advance
Notice, by either overnight courier or facsimile as provided in Article 16, of
the Readiness Date for each Aircraft. Bombardier will use its good faith
reasonable efforts to offer the Aircraft to Buyer for inspection, acceptance and
immediate export at least [***] days prior to the end of the applicable
Scheduled Delivery Month.  Buyer agrees to inspect and proceed with delivery and
immediate export of the Aircraft, commencing on the Readiness Date.





8.5
Within two (2) days following receipt by Buyer of notice of the Readiness Date,
Buyer shall:



 
 (a)
identify to Bombardier the names of Buyer’s representatives who will participate
in the inspection, flight test and acceptance; and



 
(b)
provide evidence of the authority of the designated persons to execute the
Certificate of Acceptance and other delivery documents on behalf of Buyer.



8.6
Buyer shall have [***] consecutive working days commencing on the Readiness Date
in which to complete the inspection and flight test (such [***] working day
period being the  “Acceptance Period”).



8.7
Up to four (4) representatives of Buyer may participate in Buyer’s ground
inspection of the Aircraft and two (2) representatives of Buyer may participate
in the flight test [***].  Bombardier shall, if requested by Buyer, perform an
acceptance flight of not less than one (1) and not more than [***] hours
duration.  Ground inspection and flight test shall be conducted in accordance
with those acceptance procedures [***]  At all times during ground inspection
and flight test, Bombardier shall retain control over the Aircraft.  The agreed
acceptance testing procedures shall be sufficient to reasonably demonstrate the
Aircraft’s compliance with the Specification [***]



8.8
If no Aircraft material defect or discrepancy is revealed during the ground
inspection or flight test, Buyer shall accept the Aircraft on or before the last
day of the Acceptance Period in accordance with the provisions of Article 8.10,
[***].



8.9
If any material defect or discrepancy in the Aircraft is revealed by Buyer’s
ground inspection or flight test, the defect or discrepancy will promptly be
corrected by Bombardier, at no cost to Buyer, which correction may occur during
or after the Acceptance Period depending on the nature of the defect or
discrepancy and the time required for correction, provided that Bombardier will
use its good faith efforts to correct any such defect or discrepancy on or
before the expiration of the Acceptance Period and allowing sufficient time
before such expiration to permit the conduct of additional test flights.  To the
extent necessary to verify such correction, Bombardier shall perform one (1) or
more further acceptance flights. [***].



8.10
Upon successful completion of the ground inspection and acceptance flight of the
Aircraft and correction of any material defects or discrepancies:



 
(a)
Buyer will sign a Certificate of Acceptance (in the form of Exhibit I hereto)
for the Aircraft. Execution of the Certificate of Acceptance by or on behalf of
Buyer shall be evidence of Buyer having examined the Aircraft and found it in
accordance with the provisions of this Agreement. The date of execution and
delivery of the Certificate of Acceptance shall be the “Acceptance Date”;



 
(b)
Bombardier will supply a TC Certificate of Airworthiness for Export and other
documentation required under this Article 8; and



 
(c)
Buyer shall pay Bombardier the balance of the Aircraft Purchase Price and any
other amounts agreed by the parties that are due with respect to such Aircraft,
at which time Bombardier shall issue an FAA bill of sale and a full warranty
bill of sale (in the form set forth in Exhibit II hereto) passing to Buyer good
title to the Aircraft free and clear of all liens, claims, charges and
encumbrances except for those liens, charges or encumbrances created by or
claimed through Buyer (the “Bill of Sale”);



 
(d)
Delivery of the Aircraft shall be evidenced by the execution and delivery of the
Bill of Sale, the FAA Bill of Sale and of the Certificate of Receipt of Aircraft
(in the form of Exhibit III hereto);



 
[***]

8.11
[***]

8.12
[***]



8.13
[***]



ARTICLE 9 - TITLE AND RISK


9.1
Title to the Aircraft and risk of loss of or damage to the Aircraft passes to
Buyer [***]and Bombardier’s execution and delivery of the Bill of Sale to Buyer
on the Delivery Date.



9.2
If, after transfer of title on the Delivery Date, the Aircraft remains in or is
returned to the care, custody or control of Bombardier, Buyer shall retain risk
of loss of, or damage to the Aircraft and for itself and on behalf of its
insurer(s) hereby waives and renounces to, and releases Bombardier and any of
Bombardier’s affiliates from any claim, whether direct, indirect or by way of
subrogation, for damages to or loss of the Aircraft arising out of, or related
to, or by reason of such care, custody or control [***].



9.3
At the time of delivery of the Aircraft to Buyer, the Aircraft shall be free and
clear of all liens, claims, charges and encumbrances of every kind whatsoever,
except those arising through Buyer.



ARTICLE 10 - CHANGES


10.1
Buyer Requested Changes



 
Should Buyer request any change to the Aircraft from that described in the
Specification as supplemented by the Buyer Selected Optional Features,
Bombardier shall advise Buyer, to the extent reasonably practical, of the
effect, if any, of such change request on:



 
(a)
the Scheduled Delivery Date or Scheduled Delivery Month, as applicable;



 
(b)
the price and payment terms applicable to the Change Order; and



 
(c)
[***] .



Such Change Order shall become effective and binding on the parties hereto when
signed by a duly authorized representative of each party and any such change
shall be made as a Change Order agreed by Buyer and Bombardier.


10.2
Bombardier, may without Buyer’s consent and at no cost to Buyer:



 
(a)
substitute the kind, type or source of any material, part, accessory or
equipment with any other material, part, accessory or equipment of like,
equivalent or better kind or type; or



 
b)
make such change or modification to the Specification as it deems appropriate
to:



 
1)
improve the Aircraft, its maintainability or appearance, or

2) to prevent delays in manufacture or delivery, or
3)  to meet the requirements of Articles 2 and 8, other than for a Regulatory
Change to which the provisions of Articles 7.4 and 7.5 of this Agreement shall
apply,


 
provided, however, that such substitution, change or modification shall not
materially affect the Aircraft Purchase Price, the Scheduled Delivery Month or
the Aircraft performance characteristics, warranties, [***]and service life
policy.  Any change made in accordance with the provisions of this Article 10.2
shall be deemed to be a “Permitted Change”.



10.3
For any changes to the Aircraft, other than Regulatory Changes applicable to all
aircraft or to all aircraft of the same category as the Aircraft, having a
material negative impact to Buyer on Buyer’s Aircraft Purchase Price, the price
of any individual component, the Scheduled Delivery Date or Scheduled Delivery
Month or the Aircraft performance characteristics, warranties, [***]and service
life policy or upon interchangeability/replaceability of Spare Parts, Bombardier
will obtain Buyer’s consent prior to implementing such change.  [***]

10.4
If any addition or change to, or modification or testing of an Aircraft is
required by any law or governmental regulation or requirement [***] or
interpretation thereof by any governmental agency having jurisdiction including,
without limitation, the FAA, in order to meet the requirements of Articles 7.1
or 7.2 (a “Regulatory Change”), unless otherwise agreed, Bombardier shall
implement such Regulatory Change to the affected Aircraft on or prior to the
deadline for accomplishing such Regulatory Change provided that in discharging
its obligations hereunder Buyer agrees that Bombardier may take into
consideration the commercially reasonable needs of the other operators affected
by such Regulatory Change or Bombardier’s prior commitments to such operators
and the availability of parts; provided further, however, Bombardier shall not
discriminate against Buyer in taking any such action. [***].



10.5
[***]

Bombardier shall issue a Change Order, reflecting any Regulatory Change required
to be made under this Article 10, which shall set forth in detail the particular
changes to be made and the effect, if any, of such changes on design,
performance, weight, balance, time of delivery, and for Buyer Responsible
Regulatory Changes, on the Aircraft Base Price.


10.6
Bombardier reserves the right to make product improvements at no cost to Buyer
to the Aircraft without Buyer’s consent, provided that there will be no material
change in Buyer’s Aircraft Purchase Price, the price of any individual
component, the Scheduled Delivery Date or Scheduled Delivery Month or the
Aircraft performance characteristics, warranties, [***] and service life policy
or upon interchangeability/replaceability of Spare Parts.  Bombardier will
obtain Buyer’s consent for any product improvements which would have a material
negative impact on Buyer’s Aircraft Purchase Price, the price of any individual
component, the Scheduled Delivery Date or Scheduled Delivery Month, the Aircraft
performance characteristics, warranties, [***] and service life policy or upon
interchangeability/replaceability of Spare Parts.



 

ARTICLE 11 - BUYER’S REPRESENTATIVES AT BOMBARDIER SITE


11.1
From time to time, commencing [***] months prior to the Scheduled Delivery Month
of the first Aircraft to be delivered and ending with the Delivery Date of the
last Aircraft purchased hereunder, subject to Article 11.3 Bombardier shall
furnish, without charge, office space at Bombardier’s facility relating to the
manufacture of the aircraft for one (1) representative of Buyer.  Buyer shall be
responsible for all expenses of its representative and shall notify Bombardier
at least [***]calendar days prior to the first scheduled visit of such
representative and [***]for each subsequent visit.



11.2
Bombardier’s and Bombardier’s affiliates’ facilities relating to the manufacture
of the Aircraft shall be accessible to Buyer’s representative during normal
working hours.  Buyer’s representative shall have the right, to observe the work
at Bombardier’s or Bombardier’s affiliates’ facilities where the work is being
carried out on Buyer’s Aircraft provided there shall be no disruption in the
performance of the work.



11.3
Buyer’s representative shall conform to Bombardier’s rules and regulations and
any other rules and regulations applicable at the facilities being visited and
on or before arrival at said facilities shall conform to such rules and
regulations.



11.4
At any time prior to delivery of the Aircraft, Buyer’s representative may
request, in writing, correction of parts or materials which they reasonably
believe are not in accordance with the Specification.  Bombardier shall provide
a written response to any such request. Formal communication between Buyer’s
representative and Bombardier shall be solely through Bombardier’s Contract
Department or its designate.



ARTICLE 12 - DELAY AND FAILURE TO TAKE DELIVERY


12.1
[***]



12.2
[***]



12.3
[***]

 
(a)



12.4
[***]



12.5
[***].



12.6
[***]



ARTICLE 13 - INTENTIONALY DELETED


ARTICLE 14 - LOSS OR DAMAGE


14.1
In the event that prior to the Delivery Date of any Aircraft, such Aircraft is
lost, destroyed or damaged beyond repair due to any cause or reason (the
“Destruction Event”), Bombardier shall promptly notify Buyer in writing.  [***],
Bombardier shall use commercially reasonable efforts to provide Buyer with the
next available aircraft or a replacement hereunder, subject to Bombardier’s
other written commitments and production lead times.  [***], the terms and
conditions of this Agreement applicable to the destroyed aircraft (including the
Base Price) shall apply to the replacement aircraft, [***]Nothing herein shall
obligate Bombardier to manufacture and deliver such replacement aircraft if it
would require the reactivation or acceleration of its production line for the
model of aircraft purchased hereunder.



14.2
[***]



14.3
[***]



ARTICLE 15 - TERMINATION


15.1
In additon to termination rights which are provided for in Article 15.2 below,
either party may terminate this Agreement by written notice to the other party
in the event such other party ceases doing business as a going concern, suspends
all or substantially all of its business operations, makes an assignment for the
benefit of creditors, generally does not pay its debts as they become due or
admits in writing its inability to pay its debts, petitions for or acquiesces in
the appointment of any receiver, trustee or similar officer to liquidate or
conserve its business or any substantial part of its assets, commences any legal
proceedings such as bankruptcy, reorganization or similar proceeding, or becomes
the object of any such proceeding, unless such proceeding is dismissed or stayed
within a reasonable period, not to exceed [***] days, or if a material writ of
attachment and execution or any similar process is issued or levied against any
significant part of its property and is not released, stayed, bonded or vacated
within [***] days after its issue or levy.



15.2
In addition, this Agreement may be terminated, in whole or in part, or as to any
one Aircraft before the Delivery Date with respect to such Aircraft:



 
(a)
as otherwise provided in this Agreement; or



 
(b)
by Bombardier, if Buyer is in default or breach of any material term or
condition of this Agreement and Buyer does not cure such default or breach
within [***] calendar days after receipt of notice from Bombardier specifying
such default or breach [***]days thereafter; or



 
(c)
by Buyer, if [***].



15.3
In case of termination of this Agreement by Bombardier in whole or in part
pursuant to this Article 15:



 
(a)
all rights which Buyer has under this Agreement or any interest or claim Buyer
may have in or to any terminated Aircraft shall be null and void with immediate
effect except as to any Aircraft not the subject of such termination; and



 
(b)
Bombardier may sell, lease or otherwise dispose of the terminated Aircraft to
another party free of any claim by Buyer [***].



 
(c)
[***], Bombardier shall be entitled to recover from Buyer all costs, expenses,
losses and damages incurred by Bombardier as a direct result of Buyer’s default
including, without limitation, all costs incurred as a result of disruption in
production, training expenses and selling expenses to re-sell the terminated
Aircraft, the cost of all vendor goods purchased in order to configure the
terminated Aircraft to Buyer’s specification and costs associated with
reconfiguring the terminated Aircraft in order to re-sell the Aircraft and any
payments received by Bombardier with respect to all undelivered terminated
Aircraft shall be retained by Bombardier and applied against such costs,
expenses, losses and damages [***].



15.4
In the case of a termination by Buyer under Article 15.1 or 15.2(c) of this
Agreement that portion of all advance payments then held by Bombardier
attributable to undelivered Aircraft as to which the termination is applicable
shall be returned to Buyer [***]



15.5
[***]



15.6
[***]



ARTICLE 16 - NOTICES


16.1
Any Notice to be given or required under this Agreement shall be provided in
writing by registered mail, courier or facsimile providing reasonable proof of
transmission, except that no Notice shall be sent by mail if disruption of
postal service exists or is threatened either in the country of origin or of
destination, by the party giving the Notice and shall be addressed as follows:



 
(a)
Notices to Bombardier shall be addressed to:



 
Bombardier Inc.

 
Bombardier Aerospace Regional Aircraft

 
123 Garratt Boulevard

 
Downsview, Ontario

 
Canada

 
M3K 1Y5

 
Attention: Director of Contracts

Facsimile:
[***]



(b)  
Notices to Buyer shall be addressed to:

Pinnacle Airlines, Inc.
 
1689 Nonconnah Boulevard

 
Memphis, Tennessee, 38132

 
Attention: _______________________

 
Facsimile: _______________________



16.2
Notice given in accordance with Article 16.1 shall be deemed sufficiently given
to by the addressees when received:



 
(a)
if delivered by hand, on the day when the same shall have been so delivered; or



 
(b)
if mailed or sent by courier on the day indicated on the corresponding
acknowledgment of receipt; or



 
(c)
if sent by facsimile on the day indicated by the acknowledgment or the answer
back of the receiver in provable form; provided, however, an acknowledgment of
receipt shall be conclusive only as to the receipt of such Notice and shall not
constitute the agreement of the addressee with the content of the Notice.



16.3
Notwithstanding the foregoing, any Notice given under this Article 16 or
otherwise with respect to any asserted breach or default or which exercises or
waives any right of termination hereunder shall only be given by personal
delivery, courier or registered mail.



ARTICLE 17 - INDEMNITY AGAINST INTELLECTUAL PROPERTY INFRINGEMENT


17.1
In the case of any actual or alleged infringement of any Canadian or United
States patent or, subject to the conditions and exceptions set forth below, any
patent issued under the laws of any other country in which Buyer from time to
time may lawfully operate the Aircraft (“Other Patents”), by the Aircraft, or by
any system, accessory, equipment or part installed in such Aircraft at the time
title to such Aircraft passes to Buyer, Bombardier shall indemnify, protect and
hold harmless Buyer from and against all claims, suits, actions, liabilities,
damages and costs resulting from the infringement, excluding any indirect,
incidental, consequential, or punitive damages (which include without limitation
loss of revenue or loss of profit) and Bombardier shall, at its option and
expense:



 
(a)
procure for Buyer the right under such patent to use such system, accessory,
equipment or part; or



 
(b)
replace such system, accessory, equipment or part with one of similar nature and
quality that is non-infringing; or



 
(c)
modify such system, accessory, equipment or part to make same non-infringing in
a manner such as to keep it otherwise in compliance with the requirements of
this Agreement.



 
Bombardier’s obligations hereunder shall extend to Other Patents only if from
the time of design of the Aircraft, system, accessory, equipment or part until
the alleged infringement claims are resolved:



(a)            such other country and the country in which the Aircraft is
permanently registered have ratified and adhered to and are at the time of the
actual or alleged infringement contracting parties to the Chicago Convention on
International Civil Aviation of December 7, 1944 and are fully entitled to all
benefits of Article 27 thereof; and


(b)            such other country and the country of registration shall each
have been a party to the International Convention for the Protection of
Industrial Property (Paris Convention) or have enacted patent laws which
recognize and give adequate protection to inventions made by the nationals of
other countries which have ratified, adhered to and are contracting parties to
both of the forgoing conventions.


17.2
[***]



 
(a)
[***]



 
(b)
[***]



 
(c)
[***]



17.3
The foregoing indemnities in Articles 17.1 [***] do not apply to:  (i) [***], or
to avionics and engines, or (ii) any computer software not supplied by or
approved for use by Bombardier with respect to or in support of the Aircraft,
system, accessory, equipment or part that was manufactured by a third party to
Bombardier’s detailed design without Bombardier’s authorization, or (iii)
Technical Data not described in Annex A-1 under this Agreement.



17.4
Buyer’s remedies and Bombardier’s obligations and liabilities under this Article
are conditional upon:  (i) Buyer giving Bombardier written notice within ten
(10) days after Buyer receives notice of a suit or action against Buyer alleging
infringement or within [***] days after Buyer receives any other written claim
of infringement, (ii) Buyer uses reasonable efforts in full cooperation with
Bombardier to reduce or mitigate any such expenses, damages, costs or royalties
involved, any costs or expenses incurred by Buyer in so doing being subject to
indemnity by Bombardier hereunder, and (iii) Buyer furnishes promptly to
Bombardier all data, papers and records in its possession or control necessary
or useful to resist and defend against such claim or suit.  Bombardier may at
its option conduct negotiations with any party claiming infringement and may
intervene in any suit or action.  Whether or not Bombardier intervenes,
Bombardier shall be entitled at any stage of the proceedings to assume or
control the defense [***].  Provided Bombardier meets its obligations under this
Article 18, and assumes control of any negotiations or the defense of any legal
action hereunder, Buyer’s remedy and Bombardier’s obligation and liability are
further conditional upon Bombardier’s prior approval of Buyer’s payment or
assumption of any liabilities, expenses, damages, royalties or costs for which
Bombardier may be held liable or responsible.



17.5
THE REMEDY PROVISIONS PROVIDED UNDER ARTICLE 17 HEREOF (THE “PATENT INDEMNITY”)
CONSTITUTE BUYER’S SOLE AND EXCLUSIVE REMEDY AND RIGHT CONCERNING PATENT
INFRINGEMENT RESPECTING ANY AIRCRAFT, SYSTEM, ACCESSORY, EQUIPMENT, PART
DELIVERED OR PROVIDED UNDER THIS AGREEMENT AND BUYER WAIVES, RELEASES, AND
RENOUNCES ALL OTHER INDEMNITIES, OBLIGATIONS, AND LIABILITIES OF BOMBARDIER AND
ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF BUYER AGAINST BOMBARDIER OF ANY KIND,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE WITH RESPECT TO ANY PATENT
INFRINGEMENT BY ANY AIRCRAFT, SYSTEM, ACCESSORY, EQUIPMENT, PART DELIVERED OR
PROVIDED UNDER THIS AGREEMENT.



ARTICLE 18 - LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION


18.1
THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOMBARDIER AND THE REMEDIES OF
BUYER PROVIDED IN THE BILL OF SALE, ANNEX A-1 AND ANNEX B-1 AND IN EACH OF THE
[***] LETTER AGREEMENT ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF BOMBARDIER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF BUYER
AGAINST BOMBARDIER OF ANY KIND, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO ANY NONCONFORMANCE WITH SPECIFICATION OR DEFECT IN ANY AIRCRAFT,
BOMBARDIER PRODUCT, MATERIALS, TRAINING, SERVICES, TECHNICAL DATA OR COMPUTER
SOFTWARE OR OTHER THING PROVIDED UNDER THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO:



(A)
ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS OR SUITABILITY;



(B)  
ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE; AND.



(C)
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT SUBJECT TO THIS AGREEMENT;



 
[***]



18.2
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES.  BOMBARDIER WILL HAVE NO
OBLIGATION OR LIABILITY OF ANY KIND, WHETHER ARISING BY LAW, OR OTHERWISE
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF BOMBARDIER, OR OTHERWISE, FOR LOSS
OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WITH RESPECT TO ANY NONCONFORMANCE WITH SPECIFICATION OR
DEFECT IN ANY AIRCRAFT, BOMBARDIER PRODUCT, MATERIALS, TRAINING, SERVICES,
TECHNICAL DATA, COMPUTER, SOFTWARE OR OTHER THING PROVIDED UNDER THIS AGREEMENT.
[***]





18.3
[***]





18.4  
THE WAIVERS, RELEASES, RENUNCIATIONS, LIMITATIONS AND EXCLUSIONS OF LIABILITY IN
THIS ARTICLE 18 SHALL BE BINDING UPON AND THE BENEFITS THEREOF SHALL EXTEND TO
THE OTHER DIVISIONS, OTHER SUBSIDIARIES, AND OTHER AFFILIATES OF EACH RESPECTIVE
PARTY AND TO THE OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES OF SUCH
RESPECTIVE DIVISIONS, SUBSIDIARIES AND OTHER AFFILIATES ON WHOSE BEHALF AND FOR
WHOSE BENEFIT EACH PARTY IS, FOR PURPOSES OF THIS ARTICLE 18, ACTING AS AGENT
AND TRUSTEE BUT SOLELY WITH RESPECT TO ANY CLAIM, CAUSE OF ACTION OR MATTER
ARISING UNDER, IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT AND NOT WITH
RESPECT TO ANY CLAIM, CAUSE OF ACTION OR MATTER ARISING UNDER IN CONNECTION WITH
OR PURSUANT TO ANY OTHER AGREEMENT, RELATIONSHIP OR OTHER UNDERTAKING WHICH IS
INDEPENDENT OR SEPARATE FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.



18.5  
NOTHING CONTAINED IN THIS ARTICLE 18 SHALL BE INTERPRETED AS A WAIVER, RELEASE
OR RENUNCIATION BY BUYER OR BOMBARDIER OF ANY RIGHT, REMEDY OR RECOURSE
AVAILABLE TO EITHER OF THEM WITH RESPECT TO CLAIMS OF THIRD PARTIES.



ARTICLE 19 - ASSIGNMENT


19.1
Buyer shall have no right to assign its interest in the aircraft or under this
Agreement [***]



19.2
Bombardier may assign any of its rights to receive money hereunder without the
prior consent of Buyer, provided that such assignment shall not increase Buyer’s
liabilities or reduce its rights under this Agreement, such party shall agree in
writing not to interfere with Buyer’s rights under this Agreement and Bombardier
shall reimburse Buyer for any costs incurred by Buyer relating to such
assignment.



ARTICLE 20 - SUCCESSORS


20.1
This Agreement shall inure to the benefit of and be binding upon each of
Bombardier and Buyer and their respective successors and permitted assignees.



ARTICLE 21 - APPLICABLE LAWS


21.1
THIS AGREEMENT SHALL BE SUBJECT TO AND CONSTRUED IN ACCORDANCE WITH AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY THE LAWS OF THE [***], AND THE
PARTIES HAVE AGREED THAT THE APPLICATION OF THE UNITED NATIONS CONVENTION ON
CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS IS HEREBY EXCLUDED.





21.2
[***]Both parties agree that service of any and all legal process, summons,
notices and other documents out of any [***] courts may be made by delivering a
copy thereof to such party [***] to the address specified in Article 16.1



21.3
Bombardier’s obligations under this Agreement shall be subject to and apply only
to the extent permitted by applicable laws, regulations, directives and/or
orders regarding export controls, including those of the United States.



21.4
[***]



ARTICLE 22 - CONFIDENTIAL NATURE OF AGREEMENT


22.1  
This Agreement including the Technical Data set forth in Annex A to the
Agreement, is confidential between the parties and shall not, without the prior
written consent of the other party, be disclosed by either party  in whole or in
part to any other person or body except:  (a) to either party's counsel, special
counsel, accountants, auditors or financial advisors, on a need to know basis
(who shall be advised of the confidential nature of this Agreement), (b) as may
be required by any statute, court or administrative order or decree or
governmental ruling or regulation of any applicable jurisdiction or as may be be
requested by any applicable taxing or other governmental authority, provided
that, if practicable and not in violation of any such applicable statute, order,
decree, ruling or regulation, notice of such disclosure shall be given to the
other party, and (if practicable and not so in violation) in advance of such
disclosure, and such other party shall be permitted (if practicable and not so
in violation) to resist disclosure or seek confidential treatment of such
disclosure and the disclosing party shall use all reasonable efforts to
cooperate with and assist the other party in resisting disclosure or seeking
confidential treatment of such disclosure, including undertaking the appropriate
proceedings or making the appropriate applications or requests (at the cost of
the other party) for such purpose where such other party is not entitled to do
so on its own behalf, (c) to the extent such information is publicly available
other than as a result of the disclosure by or on behalf of the disclosing
party, (d) as may be required by financial institutions or arrangers involved
with the financing of the Aircraft or any like kind exchanges, or (e) to such
other persons as are and to the extent reasonably deemed necessary for either
party to carry out its obligations under this Agreement.



ARTICLE 23 - AGREEMENT



23.1
This Agreement and the matters referred to herein constitutes the entire
Agreement between Bombardier and Buyer and supersede and cancel all prior
agreements, negotiations, drafts, representations, brochures, alleged
warranties, statements, negotiations, undertakings, letters, memoranda of
agreement, proposal, acceptances, agreements, understandings, contractsand
communications, whether oral or written, between Bombardier and Buyer or their
respective agents, with respect to or in connection with the subject matter of
this Agreement and no agreement or understanding varying or supplementing the
terms and conditions hereof shall be binding on either Bombardier or Buyer
hereto unless an amendment to this Agreement is issued and duly signed by their
respective authorized representatives pursuant to the provisions of this Article
23.1. In the event of any inconsistencies between this Agreement and any of the
Appendencies, Exhibits and Annexes or other documents referred to herein, the
provisions of this Agreement shall prevail unless otherwise provided. [***]



23.2
If any of the provisions of this Agreement are for any reason declared by
judgment of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.



23.3
Bombardier and Buyer confirm to each other they have each obtained the required
authorizations and fulfilled any applicable conditions to enable each of them to
enter into this Agreement.



23.4
Buyer and Bombardier agree that this Agreement has been the subject of
discussion and negotiation and is fully understood by the parties hereto and
that the price of the Aircraft and the other mutual agreements of the parties
set forth herein were arrived at in consideration of the provisions contained
herein, including the provisions of Article 18.



23.5
This Agreement may be executed in counterparts each of which will constitute one
and the same document.



23.6
The parties agree that time is of the essence in all matters concerning this
Agreement.



23.7
The failure of either party to enforce at any time any of the provisions of this
Agreement or require at any time performance of any of the provisions hereof,
shall in no way be construed to be a waiver of such provisions, nor in any way
affect the validity of this Agreement or any part hereof or the right of any
such party thereafter to enforce each and every provision of this Agreement.



23.8
[***]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement was signed on the date written hereof:




For and on behalf of
For and on behalf of





PINNACLE AIRLINES, INC.
BOMBARDIER INC.

 
Bombardier Aerospace

 
Regional Aircraft



/s/ Philip H. Trenary
[***] Name:  Philip H. Trenary
Name:  [***] Title: President & CEO
Title:  [***]



 
[***]

 
Name: [***]Title:  [***]





--------------------------------------------------------------------------------



SCHEDULE I



SCHEDULE I ECONOMIC ADJUSTMENT FORMULA


1.
Pursuant to the provision of Article 4 of the Agreement, economic adjustment
will be calculated using the following Economic Adjustment Formula:



 
[***]





--------------------------------------------------------------------------------





APPENDIX I



[***]



APPENDIX I DELIVERY SCHEDULE
First Aircraft
[***]
Second Aircraft
[***]
Third Aircraft
[***]
Fourth Aircraft
[***]
Fifth Aircraft
[***]
Sixth Aircraft
[***]
Seventh Aircraft
[***]
Eighth Aircraft
[***]
Ninth Aircraft
[***]
Tenth Aircraft
[***]
Eleventh Aircraft
[***]
Twelfth Aircraft
[***]
Thirteenth Aircraft
[***]
Fourteenth Aircraft
[***]
Fifteenth Aircraft
[***]
Sixteenth Aircraft
[***]


--------------------------------------------------------------------------------



APPENDIX II



APPENDIX II TYPE SPECIFICATION


 
CRJ: (Series 900)



 
TYPE SPECIFICATION



 
Number RAD-690-100 Revision C



 
May 2005


--------------------------------------------------------------------------------



Proposed CRJ900 LOPA (A) [***]– 76 Passengers



[***]




 
APPENDIX III



APPENDIX III BUYER SELECTED OPTIONAL FEATURES


Optional Features
CS: 9DT003_NC
LOPA: 76 Passengers, 12 Business Class, 64 Economy
Base Price
Feature No. CR)
Description – CRJ 900 New 76 Passenger Configuration[***]
Jul 2006 USD
00-420
Long Range Version (84,500 lb /38 330 kg MTOW)
[***]
00-243
Registration – United States of America
[***]
00-244
Operation - United States of America
[***]
21-201
Baggage - Temperature Control In Aft Compartment
[***]
21-209
Ground Air Conditioning Cart Connection
[***]
23-221
CVR - 2 Hours, Solid State (L3Comm)
[***]
23-238
VHF Comm - Third Radio - Digital Radio, 25 kHz (Collins VHF-4000)
[***]
23-240
HF Radio-Single (Collins HF 9000)
[***]
23 - 260
Announcement & Music System (Hut PBS-600)
[***]
23 - 426
ELT – Three Frequency, Satellite Capable with Dongle (Artex, C406 – 2 & DGL-1)
[***]
25 - 03 - 202
Interior Finish & Décor – Custom Curtains
[***]
25-17-201
Reinforced Flight Deck Door
[***]
25-21-256
Passenger Seats - Economy Class (BE - Spectrum, Incl. IAT & recline as appl, 32
Seat Pairs)
[***]
25-21-280
Pax Seats - Business Class (BE - Spectrum First Improved Styling, Incl. IAT &
Recline, 4 Rows)
[***]
25-22-203
Passenger Seats - Leather Dress Covers (32 Seat Pairs)
[***]
25-22-232
Passenger Seats - Seat Mounted  Mini-Armrest @Overwing Exit Locations (B/E
Spectrum, Qty 4)
[***]
25-22-233
Passenger Seat - Economy Class - Seat Literature Pocket w/net(B/E Spectrum (32
Seat Pairs)
[***]
25-22-235
Passenger Seats - Economy Class - Transparent Life Vest Pouches (32 seat pairs)
[***]
25-22-236
Passenger Seats - Business Class - Transparent Life Vest Pouches (12 seats)
[***]
25-22-237
Passenger Seats - Business Class - 2 Colour Leather Dress Covers (12 seats)
[***]
25-22-238
Pssenger Seat - Business Class - Seat Literature Pocket w/net(B/E Spectrum (12
seat pairs)
[***]
25-22-239
Passenger Seats - Simulated Headrest B/E Spectrum (12 seat pairs)
[***]
25-226
Business Class Section - Interior
[***]
25-24-436
Storage - Entrance area- 4-Door Configuration
[***]
25-24-450
Wardrobe  LH Forward unit (34 inches, Business Class) Incl Provisions for 2
stowage units
[***]
25-25-216
Partition - Under bin and Aisle Curtain (three abreast)
[***]





--------------------------------------------------------------------------------





25 - 31 - 443
G1 Galley - Provisions For Hot Meal & Beverage Services, 5 Trolleys (Fwd RH,
Aft-Facing
[***]
25-32-209
G2 Galley - Provisions for Snack Service & Crew Storage (FWD, RH, FWD-Facing)
[***]
25-33-218
G3 Galley - Prov. For Snack, 3 Trolleys (Fwd, LH, RH-Facing)
[***]
25-34-210
Coffee Maker - Atlas Std. (APC 3510, Qty 2)
[***]
25-34-230
Mini-Oven - Atlas Std,12-Casserole (BEDF300, Qty 1)
[***]
25-419
Cabin Cool White Lighting
[***]
25-42-200
Aft Centreline Entry Lavatory
[***]
25-43-201
Baby Change Table In Lavatory (Qty 2)
[***]
25-490
Baggage - Under-floor Retrieval System
[***]
25-61-202
Emergency equipment - passenger life vests (Qty 76)
[***]
31-240
Crew Force Measurement System (CFMS)
[***]
31-476
Data-Link - ACARS with Miltope Printer (Collins CMU-4000)
[***]
33-203
Red Beacon Lights
[***]
33-420
Baggage Door Floodlights (Aft and Under-floor)
[***]
34 - 236
FMS – Dual ACARS Compatible (Collins FMS4200
[***]
34-241
VHF NAV - FM Immunity (VIR-432+)
[***]
34-252
GPS-Dual (Collins GPS-4000A)
[***]
34-260
Radio Altimeter-2nd (Collins)
[***]
34-262
Altimeter-Baro Setting Flashing At 18,000 Ft.
[***]
34-270
Weather Radar - Split Scan (2nd Control Panel)
[***]
34-428
Enhanced GPWS (Honeywell)
[***]
34-466
RVSM Capability (Enhanced CRJ900 Performance)
[***]
35-204
Flight Crew Full Face Oxygen Mask (Eros MagIc Mask - Three)
[***]
35-210
Increase Capacity Crew Oxygen System (77 cu. ft. /2.18 cu. m.)
[***]
52-402
Increased Passenger Accommodation via Removal of Aft Service Door - (Complete
Fuselage Skin)
[***]
79-201
Remote Engine Oil Replenishment System
[***]
Total Buyer Selected Optional Features
[***]
   
[***]
 
One Time Charges
[***]
00-213
Certification - FAA (FAR 25)
[***]

STD = Standard
ANAC = At No Additional Cost
[***]












--------------------------------------------------------------------------------



FORM “A” TO APPENDIX IV


FORM “A” TO APPENDIX IV BUYER’S CUSTOMIZED PAINT SCHEME










                                             Pinnacle Airlines, Inc. hereby
approves the attached Customized Paint Scheme.




 
Dated this ___ day of ______________ 200X.











 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts





--------------------------------------------------------------------------------



 
FORM “B” TO APPENDIX IV





FORM “B” TO APPENDIX IV BUYER’S INTERIOR DÉCOR AND EMERGENCY EQUIPMENT LIST




                                                                   Pinnacle
Airlines,
Inc.                                                                                     
hereby approves the attached Interior Décor as submitted by Buyer on, 200X and
confirmed by Bombardier Aerospace on, 200X and hereby approves the attached
Emergency Equipment List and Locations.




 
Dated this ___ day of ______________ 200X





 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts





--------------------------------------------------------------------------------



 
FORM “C” TO APPENDIX IV





FORM “C” TO APPENDIX IV BUYER’S PLACARDS, LABELS & MARKINGS




                                                                  Pinnacle
Airlines, Inc.hereby approves the attached Placards, Markings, and Labels as
submitted by Buyer on, 200X and confirmed by Bombardier Aerospace on, 200X.




 
Dated this ___ day of ______________ 200X.



 
by: _________________________________

 
Name:

 
Title:





 
Copy to: Contracts







--------------------------------------------------------------------------------



 
EXHIBIT I





EXHIBIT I - CERTIFICATE OF ACCEPTANCE








The undersigned hereby acknowledges on behalf of Buyer acceptance of the
Aircraft bearing manufacturer's serial number __________ fitted with two engines
MODEL________ bearing serial numbers ____________ and _______________ as being
in accordance with the terms and conditions of this Agreement signed on the
_______day of _________ between Bombardier Inc. and Buyer.




Place:                                                           
Date:                                                     


Signed for and on behalf of Pinnacle Airlines, Inc.






By:                                                                
 
Title: Attorney in Fact





--------------------------------------------------------------------------------



 
EXHIBIT II





EXHIBIT II - WARRANTY BILL OF SALE




1.
For valuable consideration, Bombardier Inc., as owner of the full legal and
beneficial title of the Aircraft described as follows:



 
One Canadair Regional Jet Model ________________

Aircraft Bearing Manufacturer’s serial number:_________
,

 
With:

 
Two (2) ___________ engines serial numbers:



 
together with all avionics, appliances, instruments, appurtenances, accessories,
furnishings and/or other equipment or property incorporated in or installed on
or attached to said Aircraft and engines (hereinafter referred to as the
“Aircraft”) does this ________

 
day of ______________, 20____, hereby convey, sell, grant, transfer, bargain and
deliver and set over to Pinnacle Airlines, Inc. (hereinafter referred to as
“Buyer”), and unto its successors and assigns forever all of Bombardier Inc.’s
right, title and interest in and to such Aircraft.



2.
Bombardier Inc. represents and warrants to Buyer:



(i) that Bombardier Inc. has good and marketable title to the Aircraft and the
good and lawful right to the Aircraft and the good and lawful right to sell the
same to Buyer; and


(ii) the good and marketable title to the Aircraft is hereby duly vested in
Buyer free and clear of all claims, liens, encumbrances and rights of others of
any nature.  Bombardier Inc. hereby covenants and agrees to defend such title
forever against all claims and demands whatsoever.


This full Warranty Bill of Sale is governed by the internal laws of the [***].


IN WITNESS WHEREOF, Bombardier Inc. has caused this instrument to be executed
and delivered by its duly authorized personnel.


BOMBARDIER INC.:


Per:
title:




--------------------------------------------------------------------------------



 
EXHIBIT III





EXHIBIT III - CERTIFICATE OF RECEIPT OF AIRCRAFT










The undersigned hereby acknoledges to have received from Bombardier Inc., in
___"city"____, _____"Province"____,  _______"Country" ________, on the
__________ day of ________, at the hour of _____________ o'clock, one (1)
Canadair Regional Jet aircraft model  _________, bearing manufacturer's serial
number, _______, including with the aircraft the two engines model ___________
bearing manufacturer's serial numbers __________ & ___________.






Place: ____________________      Date: ______________




Signed for and on behalf of Pinnacle Airlines, Inc.








By:______________________________


Title: Attorney in Fact




--------------------------------------------------------------------------------



EXHIBIT IV








EXHIBIT IV - CHANGE ORDER
CONTRACT CHANGE ORDER


 
PURCHASER:



PURCHASE AGREEMENT NO.:
AIRCRAFT TYPE:



C.C.O. NO.:
DATED:



PAGE __ of __



 
REASON FOR CHANGE:



 
____________________________________________________________________



 
DESCRIPTION OF CHANGE:













ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT WILL REMAIN UNCHANGED


For administrative purposes only, a consolidation of the amendments contained in
this CCO is attached.  In the event of inconsistencies between the consolidation
and this CCO, this CCO shall prevail.
 
____________________________________________________________________



FOR AND ON BEHALF OF:
FOR AND ON BEHALF OF:



 
Bombardier Aerospace Regional Aircraft _______________________________



Signed:_______________________
Signed:__________________________



Date:_________________________
Date:____________________________





--------------------------------------------------------------------------------



 
Exhibit V



 
PDP Payments Due at Execution



 
[To be provided based on Article 5]





--------------------------------------------------------------------------------







 
CUSTOMER SUPPORT SERVICES



 
ANNEX A-1



 
TECHNICAL SUPPORT, SPARE PARTS, TRAINING AND TECHNICAL DATA





 
The following Customer Support Services are those services to which reference is
made in Article 3 of the Agreement.



 
ARTICLE 1 - TECHNICAL SUPPORT



1.1
Factory Service



 
Bombardier agrees to maintain or cause to be maintained the capability to
respond to Buyer’s technical inquiries, to conduct investigations concerning
repetitive maintenance problems and to issue findings and recommend action
thereon for as long as ten (10) Bombardier CRJ900 aircraft remain in commercial
air transport service worldwide.



 
Bombardier Customer Services Action Center maintains coverage twenty-four (24)
hours a day, three hundred and sixty-five (365) days a year to receive and
respond to operator technical and operational queries. Specialists accessible
through the Action Center include airframe, interiors, avionics, electrical,
propulsion and hydro-mechanical systems.



1.2
Start Up Team



1.2.1
Bombardier will provide [***]of a dedicated, localized Field Service
Representative ("FSR") in conjunction with each Firm Aircraft acquired by Buyer.
The FSR’s responsibility will be to provide technical advice to Buyer for the
maintenance, operation and trouble shooting of the Aircraft, technical advice to
Buyer of the line maintenance and operation of the Aircraft systems and
troubleshooting during scheduled and unscheduled maintenance by Buyer’s
designated personnel. [***][***]



1.2.2
[***]



1.2.3
[***]





1.2.4
FSR, Start-up Team



To assist Buyer in the introduction of the Aircraft into revenue service,
Bombardier will assemble a “Start-Up Team” at Buyer’s main base of operation or
other location as may be mutually agreed.  The composition of this start-up team
shall be subject to discussion and could include operational, technical and/or
maintenance support personnel and flight instruction staff (“Start-up Team
Services”). Such Start-Up Team assignment shall be for a period of up to [***]
and shall consist of up to[***]of flight operation support and up to [***]
technical and/or maintenance support to commence at a mutually agreed schedule.


1.2.5
Intentionally Deleted



1.2.6
Travel



 
If requested by Buyer, the FSR and/or the Start Up team may, at Buyer’s expense,
travel to another location to provide technical advice to Buyer.



1.2.7
Office Facilities



 
Buyer shall furnish the FSR and the Start Up Team, at no charge to Bombardier,
suitable and office facilities located at Buyer’s main base of operation or
other location as may be mutually agreed.  [***]

1.2.8
Additional Expenses



 
Buyer shall reimburse Bombardier (net of any additional taxes on such
reimbursement) the amount of any and all taxes ([***] on the income of the FSR
and Start Up Team) [***]) and fees of whatever nature, including any customs
duties, withholding taxes or fees together with any penalties or interest
thereon, paid or incurred by Bombardier or the FSR or the Start Up Team, or
other Bombardier employee solely as a result of or in connection with the
rendering of the FSR or the Start-Up Team Services.  [***]

1.2.9
Right to Stop Work



 
Bombardier shall not be required to commence or continue the FSR or the Start Up
Team Services when:





 
[***]
there exist war, risk of war or warlike operations, riots or insurrections in
the area of where the FSR services or Start-Up Team Services would be performed;



 
[***]
there exist conditions at [***] facility at which the FSR services or Start-up
Team services would be performed [***]dangerous to the safety or health of the
FSR Start Up Team or other Bombardier employee; provided, however, Bombardier
shall only be relieved of its obligation to provide such FSR services or
Start-Up Services during the period any such event or condition exists and shall
promptly recommence the FSR services and/or Start-Up Services upon termination
of any aforementioned condition or event[***]



1.2.10
Work Permits and Clearances



 
[***], Buyer [***] in obtaining and arranging for all necessary work permits and
airport security clearances required for the FSR and the Start up Team or other
Bombardier employee to permit timely accomplishment of the FSR and the Start Up
Team services [***].



1.3
In-Service Maintenance Data



 
Buyer agrees to provide to Bombardier in-service maintenance data in order to
assist Bombardier in providing updates to Bombardier’s recommended maintenance
program.  Buyer and Bombardier shall agree on standards and frequency for
communication of such data.



1.4
Additional Services



 
At Buyer’s request Bombardier shall provide a proposal to provide such
additional support services as the parties may agree upon, which may include
special investigations, maintenance and repair of the Aircraft.



 
ARTICLE 2 - SPARE PARTS, GSE, TOOLS AND TEST EQUIPMENT



2.1.1
Definitions



a.
“Bombardier Parts”:



 
any spare parts, ground support equipment, tools and test equipment which bear
an in-house Cage Code number in the Bombardier Provisioning Files as that
expression is defined in ATA Specification 2000. [***]  [***].



b.
“Power Plant Parts”:



 
any power plant or power plant part or assembly carrying the power plant
manufacturer’s part number or any part furnished by the power plant manufacturer
[***]



c.
“Vendor Parts”:



 
any spare parts, ground support equipment, tools and test equipment for the
Aircraft which are not Bombardier Parts or Power Plant Parts.

d.
“Spare Parts”:



 
all materials, spare parts, assemblies, special tools and items of equipment,
including ground support equipment, ordered for the Aircraft by Buyer from
Bombardier. The term Spare Parts includes Bombardier Parts, Power Plant Parts
and Vendor Parts;



e.
“Spare Parts Price Catalogue";



shall mean a list of spare parts prices [***] periodically published by
Bombardier Inc.;


f.
“Order”:



 
any order for Spare Parts issued by Buyer to Bombardier Inc.; and



g.
“Technical Data”:



 
shall have the meaning attributed to it in Annex A-1 Article 4.1.



2.1.2
Term and Applicability



 
The term of this Annex A-1 Article 2 shall become effective on the date hereof
and shall remain in full force and effect with respect to the purchase and sale
of Spare Parts so long as at least ten (10) of the Bombardier CRJ900 aircraft
remain in commercial air transport service worldwide.  The provisions of Annex
A-1 Articles 2.2, 2.6.5, 2.24 and Annex B-1 Article 5.0 shall survive expiration
or termination of this Agreement.



2.2
Order Terms



 
Terms and conditions hereof shall apply to all Orders placed by Buyer with
Bombardier in lieu of any terms and conditions in Buyer’s purchase orders.



2.3
Purchase and Sale of Spare Parts



2.3.1
Agreement to Manufacture and Sell



Bombardier shall manufacture, or procure, and make available for sale to Buyer
suitable Spare Parts in quantities sufficient to meet the reasonably anticipated
needs of Buyer for normal maintenance and normal spares inventory replacement.
Bombardier shall also maintain or cause to be maintained a shelf stock of
certain Bombardier Parts selected by Bombardier to ensure reasonable re-order
lead times and emergency support for the Aircraft.  During the term specified in
Annex A-1 Article 2.2 above, Bombardier shall also maintain or cause to be
maintained a reasonable quantity of Bombardier Parts as insurance
parts.  Insurance parts as used herein shall include, but not be limited to,
dispatch-essential parts such as major flight control surfaces.


2.4
Agreement to Purchase Bombardier Parts



2.4.1
Purchase of Bombardier Parts



 
[***]



2.4.2
Buyer’s Right to Redesign or Manufacture



 
Buyer shall have a limited [***] right to redesign Bombardier Parts, or have
them redesigned, manufacture Bombardier Parts, or have them manufactured, under
the following conditions:



 
a)
When less than ten (10) aircraft of the type purchased hereunder are operated in
scheduled commercial air transport service;



 
b)
Any time Bombardier Parts are needed to effect emergency repairs on the
Aircraft, provided that such redesign or manufacture by or from sources other
than Bombardier allows Buyer to obtain Bombardier Parts in less time than
Bombardier requires to furnish them;



 
c)
If Buyer has notified Bombardier in writing that any Bombardier Parts are
defective or unsatisfactory in use and if within a reasonable period thereafter
Bombardier has not provided a satisfactory resolution or made redesigned
Bombardier Parts available.



 
[***]



 
[***] Buyer’s right to redesign or to have redesigned or manufacture or to have
manufactured Bombardier Parts under the preceding Article 2.4.2 shall not be
construed as a granting of a license by Bombardier and shall not obligate
Bombardier to disclose to anyone Technical Data or other information [***] the
payment of any license fee or royalty or create any obligation whatsoever to
Bombardier and Bombardier shall be relieved of any obligation or liability with
respect to patent infringement in connection with any such redesigned
part.  Buyer shall be responsible for obtaining all regulatory authority
approvals required by Buyer to repair the Aircraft using redesigned or
manufactured Bombardier Parts as described in the preceding Article.  Any such
redesigned part shall be identified with Buyer’s part number only.



2.4.3
Notice to Bombardier of Redesigned Parts



 
If Buyer redesigns or has had any Bombardier Parts redesigned, Bombardier
reserves the[***] rights in the redesigned parts, drawings and the manufacturing
rights of the redesigned part.



2.5
Purchase of Vendor Parts & Power Plant Parts



 
Bombardier shall not be obligated to maintain a stock of Vendor Parts or Power
Plant Parts. Bombardier may elect to maintain a spares stock of selected Vendor
Parts and/or Power Plant Parts at its own discretion to support provisioning and
replenishment sales. Bombardier agrees to use reasonable efforts to require its
vendors to comply with the terms and conditions of this Annex A-1 Article 2 as
they apply to Vendor Parts and Power Plant Parts. Vendor Parts and Power Plant
Parts shall be delivered in accordance with the applicable vendor’s quoted lead
time plus Bombardier’s internal processing time.



2.6
Spare Parts Pricing



2.6.1
Spare Parts Price Catalogue



 
Prices for commonly used Bombardier Parts stocked by Bombardier shall be
published in the Spare Parts Price Catalogue. Bombardier shall hold the
published prices firm for catalogue listed items for a period of twelve (12)
months and shall provide at least ninety (90) calendar days notice prior to
changing the published price. [***] Additional provisions are set forth in the
Spares Letter Agreement.



2.6.2
Bombardier Prices for Vendor Parts



 
If Buyer orders Vendor Parts from Bombardier, the price shall be as published in
the Spare Parts Price Catalogue.



 
2.6.3
Quotations



 
Price and delivery quotations for items not listed in the Spare Parts Price
Catalogue shall be provided at Buyer’s request by Bombardier.  Price quotations
will be held firm for a period of ninety (90) calendar days or as otherwise
specified by Bombardier.  Responses to quotation requests will be provided
within ten (10) calendar days.



 
2.6.4
Price Applicability



The purchase price of Bombardier Parts shall be the applicable price set forth
in the Spare Parts Price Catalogue at time of receipt by Bombardier of Buyer’s
Order or as quoted by Bombardier to Buyer upon request.  If Buyer requests
accelerated production, delivery or special handling for Bombardier Parts not
taken into account in the price set out in the Spare Parts Price Catalogue for
such Bombardier Parts, Bombardier may increase the price from the original
quotation to cover any additional costs to Bombardier resulting from such
accelerated production, delivery or special handling.


 
2.6.5
Currency and Taxes



 
All Spare Parts Price Catalogue and quotation prices shall be in U.S. dollars
and exclusive of transportation, taxes, duties and licenses.



 
Buyer shall pay to Bombardier upon demand the amount of any sales, use,
value-added, excise or similar taxes imposed by any federal, provincial or local
taxing authority within Canada, and the amount of all taxes imposed by any
taxing authority outside Canada, required to be paid by Bombardier as a result
of any sale, use, delivery, storage or transfer of any Spare Parts. If
Bombardier has reason to believe that any such tax is applicable, Bombardier
shall separately state the amount of such tax in its invoice. If a claim is made
against Bombardier for any such tax, Bombardier shall promptly notify Buyer.
[***]



 
In addition, Buyer shall pay to Bombardier on demand the amount of any customs
duties required to be paid by Bombardier with respect to the importation by
Buyer of any Spare Parts.



 
2.6.6
Vendor Pricing



 
Bombardier shall use reasonable efforts to require its major vendors to maintain
any published price for their parts for a period of at least twelve (12) months
with a ninety (90) calendar day notice period prior to changing a published
price.



2.7
Provisioning



2.7.1
Pre-provisioning/Provisioning Conference



 
A pre-provisioning conference shall be convened on a date to be mutually agreed
between Buyer and Bombardier in order to:



 
(i)
discuss the operational parameters to be provided by Buyer to Bombardier which
Bombardier considers necessary for preparing its quantity recommendations for
initial provisioning of Spare Parts to be purchased from Bombardier or vendors
(“Provisioning Items”);



 
(ii)
review Buyer’s ground support equipment and special tool requirements for the
Aircraft;



 
(iii)
discuss the format of the provisioning documentation to be provided to Buyer
from Bombardier for the selection of Provisioning Items; and



 
(iv)
arrive at a schedule of events for the initial provisioning process, including
the establishment of a date for the initial provisioning conference (“Initial
Provisioning Conference”) which shall be scheduled as mutually agreed and as
early as practicable.



 
The time and location of the pre-provisioning conference shall be mutually
agreed upon between the parties; however, Bombardier and Buyer shall use their
best efforts to convene such meeting within thirty (30) days after execution of
the Agreement.



 
Bombardier acknowledges that Buyer may elect to take a phased approach to
initial provisioning purchasing.



2.8
Initial Provisioning Documentation



 
Initial provisioning documentation for Bombardier Parts and Vendor Parts shall
be provided by Bombardier as follows:



a)
Bombardier shall provide, as applicable to Buyer, [***] or as may be mutually
agreed, the initial issue of provisioning files as required by ATA Specification
2000, Chapter 1 (as may be amended by Bombardier);



 
Revisions to this provisioning data shall be issued by Bombardier every ninety
(90) calendar days until ninety (90) calendar days following the Delivery Date
of the last Aircraft or as may be mutually agreed;



b)
Bombardier shall provide, as required by Buyer, all provisioning data files
defined in Chapter 1 of ATA Specification 2000; and



 
c)
the Illustrated Parts Catalogue designed to support provisioning shall be issued
concurrently with provisioning data files and revised at every ninety (90)
calendar days until expiration of the revision service described in Annex A-1,
Article 4.4.



2.8.1
Obligation to Substitute Obsolete Spare Parts



 
In the event that, [***] following delivery of the first Aircraft, any Spare
Part purchased by Buyer from Bombardier is rendered obsolete or unusable due to
the redesign of the Aircraft or of any accessory, equipment or part thereto
(other than a redesign at Buyer’s request), Bombardier shall deliver to Buyer
new and usable Spare Parts in substitution for such obsolete or unusable Spare
Parts upon return of such Spare Parts to Bombardier by Buyer.  Bombardier shall
credit Buyer’s account with Bombardier with the price paid by Buyer for any such
obsolete or unusable Spare Part and shall invoice Buyer for the purchase price
of any such substitute Spare Part delivered to Buyer.



2.8.2
Delivery of Obsolete Spare Parts and Substitutes



 
Obsolete or unusable Spare Parts returned by Buyer pursuant to Annex A Article
2.8.1. shall be delivered to Bombardier at its plant in Quebec, or such other
destination as Bombardier may reasonably designate. Spare Parts substituted for
such returned obsolete or unusable Spare Parts shall be delivered to Buyer from
Bombardier’s plant in Quebec, or such other Bombardier shipping point as
Bombardier may reasonably designate.  Bombardier shall pay the freight charges
for the shipment from Buyer to Bombardier of any such obsolete or unusable Spare
Part and for the shipment from Bombardier to Buyer of any such substitute Spare
Part.



2.8.3
Obligation to Repurchase Surplus Provisioning Items



 
During a period commencing one (1) year after the Delivery Date of the first
Aircraft, and ending five (5) years after such Delivery Date, Bombardier shall,
upon receipt of Buyer’s written request and subject to the exceptions in Annex
A-1 Article 2.8.4, repurchase unused and undamaged Provisioning Items which: (i)
were recommended by Bombardier as initial provisioning for the Aircraft, (ii)
were purchased by Buyer from Bombardier, and (iii) are surplus to Buyer’s needs.



2.8.4
Exceptions



 
Bombardier shall not be obligated under Annex A-1 Article 2.8.3 to repurchase
any of the following: (i) quantities of Provisioning Items in excess of those
quantities recommended by Bombardier in its Recommended Spare Parts List
(“RSPL”) for the Aircraft, (ii) Power Plant Parts, QEC Kits, standard hardware,
bulk and raw materials, ground support equipment and special tools, (iii)
Provisioning Items which have [***] a result of (a) Buyer’s modification of the
Aircraft or (b) design improvement by the Aircraft manufacturer or the vendor
(other than Provisioning Items which have become obsolete because of a defect in
design if such defect has not been remedied by an offer by Bombardier or the
vendor to provide no charge retrofit kits or replacement parts which correct
such defect), [***] and (iv) Provisioning Items which become surplus as a result
of a change in Buyer’s operating parameters provided to Bombardier pursuant to
Annex A Article 2.7, which were the basis of Bombardier’s initial provisioning
recommendations for the Aircraft.



2.8.5
Notification and Format



 
Buyer shall notify Bombardier, in writing, when Buyer desires to return
Provisioning Items which Buyer’s review indicates are eligible for repurchase by
Bombardier under the provisions of Annex A-1 Article 2.8.3.  Buyer’s
notification shall include a detailed summary, in part number sequence, of the
Provisioning Items Buyer desires to return.  Such summary shall be in the form
of listings as may be mutually agreed between Bombardier and Buyer, and shall
include part number, nomenclature, purchase order number, purchase order date
and quantity to be returned.



 
Within five (5) business days after receipt of Buyer’s notification Bombardier
shall advise Buyer, in writing, when Bombardier’s review of such summary from
Buyer will be completed.



2.8.6
Review and Acceptance by Bombardier



 
Upon completion of Bombardier’s review of any detailed summary submitted by
Buyer pursuant to Annex A-1 Article 2.8.5., Bombardier shall issue to Buyer a
Material Return Authorization notice (“MRA”) for those Provisioning Items
Bombardier agrees are eligible for repurchase in accordance with Annex A-1
Article 2.8.3.  Bombardier will advise Buyer of the reason that any Provisioning
Items included in Buyer’s detailed summary are not eligible for return.  The MRA
notice shall state the date by which Provisioning Items listed in the MRA notice
must be redelivered to Bombardier and Buyer shall arrange for shipment of such
Provisioning Items accordingly.



2.8.7
Price and Payment



 
The price of each Provisioning Item repurchased by Bombardier pursuant to Annex
A-1 Article 2.8.6 will be the original invoice price thereof, escalated in
accordance with the Escalation Formula. Bombardier shall pay the repurchase
price by issuing a credit memorandum in favour of Buyer which may be applied
against amounts due Bombardier for the purchase of Spare Parts and services.



2.8.8
Return of Surplus Provisioning Items



 
Provisioning Items repurchased by Bombardier pursuant to Annex A-1 Article 2.8.6
shall be delivered to Bombardier Free Carrier (Incoterms), at its plant in
Ontario or Quebec, or other such destination as Bombardier may reasonably
designate.



2.8.9
Obsolete Spare Parts and Surplus Provisioning Items - Title and Risk of Loss



 
Title to and risk of loss of any obsolete or unusable Spare Parts returned to
Bombardier pursuant to Annex A-1 Article 2.8.8 shall pass to Bombardier upon
delivery thereof to Bombardier. Risk of loss of any Spare Parts substituted for
an obsolete or unusable Spare Part pursuant to Annex A-1 Article 2.8.1 shall
pass to Buyer upon delivery thereof to Buyer. Title to and risk of loss of any
Provisioning Items repurchased by Bombardier pursuant to Annex A-1 Article 2.8.3
shall pass to Bombardier upon delivery thereof to Bombardier.



 
With respect to the obsolete or unusable Spare Parts which may be returned to
Bombardier and the Spare Parts substituted therefore, pursuant to Annex A-1
Article 2.8.1, and the Provisioning Items which may be repurchased by
Bombardier, pursuant to Annex A-1 Article 2.8.3, the party which has the risk of
loss of any such Spare Part or Provisioning Item shall have the responsibility
of providing any insurance coverage thereon desired by such party.



2.9
Procedure for Ordering Spare Parts



 
Orders for Spare Parts may be placed by Buyer to Bombardier by any method of
order placement (including but not limited to SITA, ARINC, telecopier, letter,
facsimile, telephone or hard copy purchase order).



2.9.1
Requirements



 
Orders shall include at a minimum order number, part number, nomenclature,
quantity, delivery schedule requested, shipping instructions and Bombardier’s
price, if available.  Buyer agrees that orders placed with Bombardier shall
conform to the requirements and procedures contained in ATA Specification 2000,
as applicable to Buyer.



2.10.2
Processing of Orders



 
Upon acceptance of any Order, unless otherwise directed by Buyer, Bombardier
shall, if the Spare Parts are in stock, proceed [***]to prepare the Spare Parts
for shipment to Buyer.  If Bombardier does not have the Spare Parts in stock,
Bombardier shall proceed to acquire or manufacture the Spare Parts.  Purchase
order status and actions related to the shipment of Spare Parts shall be
generally consistent with the provisions of the World Airline Suppliers Guide
[***], as applicable to Buyer.



2.10.3
Changes



 
Bombardier reserves the right, without Buyer’s consent, to make any necessary
corrections or changes in the design, part number and nomenclature of Spare
Parts covered by an Order, to substitute Spare Parts and to adjust prices
accordingly, provided that interchangeability is not affected and the unit price
is not increased by more than ten percent (10%).  Bombardier shall promptly give
Buyer written Notice of corrections, changes, substitutions and consequent price
adjustments.  Corrections, changes, substitutions and price adjustments which
affect interchangeability or exceed the price limitations set forth above may be
made only with Buyer’s consent as documented by written Notice (as provided in
Article 16), which consent shall conclusively be deemed to have been given
unless Buyer gives Bombardier written notice of objection within fifteen (15)
business days after receipt of Bombardier’s Notice.  In case of any objection,
the affected Spare Part will be deemed to be deleted from Buyer’s Order.



2.10
Packing



 
All Spare Parts ordered shall receive standard commercial packing suitable for
export shipment via air freight. Such standard packing will generally be to ATA
300 standards as amended from time to time. All AOG orders will be handled,
processed, packed and shipped separately.



2.11
Packing List



 
Bombardier shall insert in each shipment a packing list/release note itemized to
show:



(i)  
the contents of the shipment;

(ii)  
[***]

(iii)
the approved signature of Bombardier’s TC authority attesting to the
airworthiness of the Spare Parts [***]; and

(iv)
value of the shipment for customs clearance if required.



2.12
Container Marks



 
Upon Buyer’s request each container shall be marked with shipping marks as
specified on the Order.  In addition Bombardier shall, upon request, include in
the markings:  gross weight and cubic measurements.



2.13
Delivery, Title and Risk of Loss



2.13.1
Delivery Point



 
Spare Parts shall be delivered to Buyer in one of the following manners at
Bombardier’s sole option:



 
(i)
Free Carrier (Incoterms 2000) Bombardier’s plant in Quebec, Canada; or

 
(ii)
Free Carrier (Incoterms 2000) other Bombardier depots or shipping points; or

 
(iii)
Free Carrier (Incoterms 2000) vendor’s or subcontractor’s plant.



 
2.13.2 Delivery Time



 
Bombardier will [***]reasonable efforts to ship to Buyer any and all Bombardier
Parts [***] as follows:



 
a)
AOG Orders



 
Ship AOG Orders within four (4) hours of receipt of Order. Buyer’s affected
Aircraft serial  number shall be required on AOG Orders;



 
b)
Critical Orders (A1)



 
Ship critical Orders within twenty-four (24) hours of order receipt;



 
(c)
Routine Orders (A2)



 
Ship routine stock item Orders to published lead times or to Buyer’s reasonably
requested date, whichever occurs sooner after receipt of Order.  Shipment of
non-stock items shall be in accordance with quoted lead times or as agreed to
with Buyer;



 
d)
Initial Provisioning Orders



 
Prior to the Delivery Date of the first Aircraft or as may be mutually agreed
upon with Buyer; and



 
e.)
Other Orders



 
Shipment of stock items shall be approximately thirty (30) calendar days after
Bombardier’s receipt of Buyer’s Order.  Shipment of non-stock items shall be in
accordance with quoted lead times or lead times published in the then current
Spare Parts Price Catalogue or provisioning data.



2.14
Collect Shipments



 
Where collect shipments are not deemed practicable by Bombardier, charges for
shipment, insurance, prepaid freight charges and all other costs paid by
Bombardier shall be paid by Buyer promptly upon presentation to Buyer of
invoices covering the same.



2.15
Freight Forwarder



 
If Buyer elects to use the services of a freight forwarder for the onward
movement of Spare Parts, Buyer agrees to release Bombardier from and indemnify
it for any liability for any fines or seizures of Spare Parts imposed under any
governmental Goods in Transit regulations. Any such fines levied against
Bombardier will be invoiced to Buyer and any Spare Parts conforming to Buyer’s
Order seized under such regulations will be deemed to be received, inspected,
and accepted by Buyer at the time of seizure. [***]

2.16
Reimbursement of Expenses



 
If Bombardier gives Buyer written notice that an Order is ready for shipment and
shipment is delayed more than thirty (30) days at Buyer’s request or without
Bombardier’s fault or responsibility, Buyer shall promptly reimburse Bombardier
upon demand for all costs and expenses, including but not limited to reasonable
amounts for storage, handling, insurance and taxes, incurred by Bombardier as a
result of such delay.



2.17
Title and Risk of Loss



 
Property and title to the Spare Parts will pass to Buyer upon payment for the
Spare Parts in full. Until payment in full for Spare Parts, (a) title to them
will not pass to Buyer, and (b) Bombardier maintains a purchase money security
interest in them. Risk of loss of the Spare Parts will pass to the Buyer upon
delivery by Bombardier. With respect to Spare Parts rejected by Buyer pursuant
to Annex A-1 Article 2.19, risk of loss shall remain with Buyer until such Spare
Parts are re-delivered to Bombardier.



 
Bombardier agrees to notify Buyer when material is shipped and shall provide
carrier’s reference information (i.e., waybill number).



2.18
Inspection and Acceptance



 
All Spare Parts shall be subject to inspection by Buyer at destination. Use of
Spare Parts or failure of Buyer to give notice of rejection within thirty (30)
days after receipt shall constitute acceptance. Acceptance shall be final and
Buyer waives the right to revoke acceptance for any reason, whether or not known
to Buyer at the time of acceptance. Buyer’s remedies for defects discovered
before acceptance are exclusively provided for in Annex A-1 Article 2.19 herein.



2.19
Rejection



 
Any notice of rejection referred to in Annex A-1 Article 2.18 shall specify the
reasons for rejection. If Bombardier concurs with a rejection, Bombardier shall,
at its option, correct, repair or replace the rejected Spare Parts. Buyer shall,
upon receipt of Bombardier’s written instructions and Material Return
Authorization (“MRA”) number, return the rejected Spare Parts to Bombardier at
its specified plant, or other destination as may be mutually agreeable.  The
return of the rejected Spare Parts to Bombardier and the return or delivery of a
corrected or repaired rejected Spare Part or any replacement for any such Spare
Part to Buyer shall be at Bombardier’s expense.  Any corrected, repaired or
replacement Spare Parts shall be subject to the provisions of this Agreement.



2.20
Payment



 
Except as provided in Annex A-1 Article 2.21 below, payment terms shall be net
thirty (30) calendar days of [***] invoice date.  Any overdue amount shall bear
interest from the due date until actual payment is received by Bombardier at an
annual rate of interest equal to the U.S. prime interest rate as established
from time to time by Chase Manhattan, plus two percent (2%) calculated and
compounded monthly. [***]

2.21
Payment for Provisioning Items



 
Payment for Provisioning Items shall be made by Buyer as follows:



a)
a deposit of [***] of the total price of the Provisioning Items as selected by
Buyer, upon signature of the spares provisioning document placement by of the
Provisioning Items Order with Bombardier; and



b)
the balance of the total price of Provisioning Items upon their delivery.



2.22
[***]

2.23
Regulations



 
Buyer shall comply with all applicable monetary and exchange control regulations
and shall obtain any necessary authority from the governmental agencies
administering such regulations to enable Buyer to make payments at the time and
place and in the manner specified herein.



2.24
Warranty



 
The warranty applicable to Spare Parts is set forth in Annex B-1 hereto.



2.25
Cancellation of Orders



 
Except as otherwise may apply to initial provisioning, if Buyer cancels an
Order, Bombardier, at its option, shall be entitled to recover, as liquidated
damages, an amount based upon the following parameters:



a)
if work accomplished on the Order has been limited to Bombardier Spares
Department, or the part has been identified as “shelf stock” in the Spare Parts
Price Catalogue, no cancellation charges shall be made;



b)
if production planning has been completed on the Order and shop orders have been
written, but no shop time or material charges have been made against the Order,
the cancellation charge shall be ten percent (10%) of the price;



c)
if shop time or material charges have been made against the Order, the
cancellation charge shall be based on the cost of such time and materials, plus
overhead; and



d)
if the Spare Parts covered by the Order can be absorbed into Bombardier’s
inventory without increasing Bombardier’s normal maximum stock level, no
cancellation charges shall be made.



2.26
Lease



 
Bombardier shall select and make available certain insurance parts for lease,
subject to availability and Buyer agreeing to the terms and conditions as set
out in Bombardier’s standard Master Component Lease Agreement.



2.27
Additional Terms and Conditions



 
Bombardier’s conditions of sale are deemed to incorporate the terms and
conditions stated herein and [***].



 
ARTICLE 3 - TRAINING



3.1
General Terms



3.1.1
The objective of the training programs (the “Programs”) described in this
Agreement is to familiarize and assist Buyer’s personnel in the introduction,
operation, and maintenance of the Aircraft.



3.1.2
Bombardier shall offer the Programs to Buyer in the English language, at
Bombardier’s training facility [***] The Programs shall be completed prior to
the Delivery Date of the last Aircraft purchased herein.



3.1.3
Buyer shall be responsible for all travel and living expenses (including local
transportation) of Buyer’s personnel incurred in connection with the Programs.



3.1.4
The Programs shall be designed to reflect the model and/or configuration of the
Aircraft and may include differences training to identify such configuration or
model. Manuals or other training material which are provided during the Programs
exclude revision service, except as otherwise provided in this Annex A-1.



3.1.5
The Programs are designed for candidates who meet the following minimum
prerequisites:



 
Pilots



 
(a)
hold airplane multi-engine rating;

 
(b)
have recent multi-crew experience;

 
(c)
hold valid instrument flight rating;

 
(d)
hold valid medical certificate;

 
(e)
have a functional comprehension of the English language;

 
(f)
captains hold current and valid ATP license or equivalent (minimum of 3,000
hours recommended); and

 
(g)
first officers hold current and valid commercial license or equivalent (minimum
of 1,500 hours recommended).



 
Flight Attendants



 
(a)
qualified flight attendant with previous experience; or

 
(b)
hold recent flight attendant training course certificate including fire fighting
training, first aid training, in-flight emergency training, safety procedures
training and crew communications training; and

 
(c)
have a functional comprehension of the English language.



 
Flight Dispatchers



 
(a)
qualified flight dispatcher with previous experience; or

 
(b)
familiar with aircraft performance, weight and balance and flight planning; and

 
(c)
have a functional comprehension of the English language.



 
Maintenance Technicians



 
(a)
hold a valid AME license or equivalent, or have sufficient knowledge and
experience (minimum 3 years experience recommended);

 
(b)
have experience with digital communications, glass cockpit and built-in test
equipment; and

 
(c)
have a functional comprehension of the English language.



3.1.6
Prior to commencement of the Programs, upgrade training can be arranged for
Buyer’s personnel who do not meet the above minimum requirements.  Any such
upgrade training shall be provided upon terms and conditions to be mutually
agreed.



3.1.7
Should any of Buyer’s personnel who do not meet the above minimum requirements
encounter problems during their training, any additional training or costs (such
as costs for interpreters) shall be borne by Buyer.



3.1.8
A training conference shall be held, as soon as practicable, to establish the
content and schedule of the Programs.



3.2
Flight Crew Training Program



3.2.1
Ground School and Simulator Training



 
[***], Bombardier will provide for each delivered Aircraft at such dates as are
mutually agreed, FAA approved transition training for [***] of Buyer’s crews
[***] who meet the minimum entry requirement provided in the applicable training
manual.  Each course shall consist of up to eighty (80) hours of classroom
instruction which may include part task trainer, Computer Based Training (CBT),
and/or Flight Training Device (FTD).  [***]  Bombardier shall provide a
simulator instructor for [***]missions for each crew trained on Bombardier's
designated simulator in Montreal; each mission shall consist of four (4) hours
in the simulator and required briefing/debriefing sessions. Bombardier shall
furnish each of Buyer’s pilots attending the course with [***].



3.2.2
In-flight Training

 
Should Buyer require on-Aircraft flight training (in addition to simulator
training), such training shall be conducted on Buyer’s Aircraft after the
Delivery Date, for four hours each for up to a maximum of of Buyer’s
pilots.  Bombardier shall provide an instructor pilot at no additional charge.
Buyer shall be responsible for the cost of fuel, oil, landing fees, taxes,
insurance, maintenance and any other associated operating expenses required for
the Aircraft during such flight training.  All such training shall take place at
Bombardier’s facilities in Montreal, Canada. During such flights, no passengers
shall be permitted aboard the Aircraft.



3.2.3
Flight Attendant Course



 
Subject to the terms and conditions [***], Bombardier will provide Buyer with
one (1) flight attendant training course for up to [***] of Buyer’s qualified
personnel.  This course shall present general information on the Aircraft and
detailed information on the operation of the passenger safety and emergency
equipment.   Buyer shall assist Bombardier in the development of the Flight
Attendant training guide to incorporate Buyer’s specific equipment and
procedures.



3.2.4
Recurrent Pilot Training



 
Bombardier shall, upon Buyer’s request, provide a proposal for a TC or FAA
approved recurrent pilot training course for type rated pilots, customized in
content to meet the recurrent training requirements of Buyer’s pilots.



3.2.5
Course Training Material



 
Bombardier shall, upon Buyer’s request, present a proposal to provide training
materials used to conduct the Flight Crew Ground Training course.





3.3
Maintenance Training



3.3.1
Airframe and Power Plant Systems Maintenance Course



 
Subject to the terms and conditions [***], , train up to[***] of Buyer’s
qualified personnel [***]in an airframe and powerplant systems maintenance
course.  This training shall emphasize detailed systems description, operation,
and routine line maintenance practices.  The course material shall be
principally mechanical with electrical and avionics information for overall
systems comprehension.  The course duration shall be for a maximum of
twenty-five (25) working days.  In the event a portion of the above training
takes place by mutual agreement at Buyer’s designated facility, Buyer shall be
responsible for all reasonable travel and living expenses of Bombardier’s
instructor personnel.



3.3.2
Electrical and Avionics Systems Maintenance Course



 
Subject to the terms and conditions [***], Bombardier shall provide an
electrical and avionics systems maintenance course for [***].  This course shall
emphasize detailed systems description, operation and routine line maintenance
practices.  The course material shall be principally electrical and avionics but
shall include mechanical information for overall systems comprehension. The
course duration shall be for a maximum of twenty-five (25) working days.  In the
event a portion of the above training takes place by mutual agreement at Buyer’s
designated facility, Buyer shall be responsible for all reasonable travel and
living expenses of Bombardier’s instructor personnel.



3.3.3
Specialist Courses



 
At Buyer’s request, Bombardier shall make a proposal for specialist courses
which will be derived from Bombardier’s standard courses detailed herein.



3.3.4
Recurrent Training



 
At Buyer’s request, Bombardier shall make a proposal for a Regulatory Authority
approved training plan for maintenance recurrent training.



3.3.5
Vendor Training



 
At Buyer’s request, Bombardier shall assist Buyer to obtain vendor maintenance
training.



3.3.6
Course Training Material



 
Bombardier, upon Buyer’s request, shall present a proposal to provide training
materials (without revision service) used to conduct Bombardier’s standard
maintenance training.



3.4
Insurance



3.4.1
Buyer shall at all times[***] secure and maintain in effect, at its own expense,
insurance policies covering the Aircraft including without limitation:



 
a)
liability insurance covering public liability, passenger, crew, property and
cargo damage, including war and [***]  in amounts not less than [***] for any
single occurrence;



 
b)
all risk aircraft hull and [***] insurance for an amount which is not less than
its then [***].



3.4.2
The liability policy shall name Bombardier (and its [***]) as additional
insured.  The hull policy shall contain a waiver of subrogation in favour of
Bombardier (and its [***]).  All insurance policies shall provide for payments
despite any misrepresentations or breach of warranty by any person (other than
the assured receiving payments) and shall not be subject to any offset by any
other insurance carried by Bombardier except that Buyer shall not be required to
provide insurance with respect to the manufacturing, repair and maintenance
activities of Bombardier (and of its affiliates) and the related potential
liability (product or otherwise) arising therefrom[***]



ARTICLE 4 - TECHNICAL DATA



4.1  
Technical Data



4.1.1
Manuals and Other Technical Data



 
Bombardier will provide to Buyer, [***] technical data (collectively, “Technical
Data”) as described in Attachment A, comprising information on items
manufactured according to Bombardier’s detailed design or as may otherwise be
required to reflect Aircraft instrumentation as mutually agreed. [***]

4.1.2
Additional Technical Data



 
Any additional Manual(s) and associated revisions purchased over and above those
listed herein, shall be subject to the terms and conditions specified in
Bombardier’s “Manual Status and Price List”.



4.2
Shipment



 
All Technical Data provided hereunder shall be delivered to Buyer Free Carrier
(Incoterms) Bombardier’s designated facilities and at a time to be mutually
agreed to between Buyer and Bombardier.



 
Buyer’s shipping address and contact information is as follows:

 
Name:

 
Address:

 
Contact:

 
Phone #:

 
Fax #:

 
Shipping Account Number:

Carrier:

 
Account Number:



4.3
Proprietary Technical Data



 
It is understood and Buyer acknowledges that the Technical Data and any other
technical data marked as confidential provided herein is proprietary to
Bombardier and/or its vendors. All rights to copyright belong to Bombardier
and/or its vendors and the Technical Data shall be kept confidential by Buyer.
Buyer agrees to use the Technical Data solely to maintain, operate, overhaul or
repair the Aircraft or to make installation, repair, maintenance or alteration
thereto as provided in this Agreement or as otherwise allowed by Bombardier
and/or the vendors.



 
Technical Data shall not be disclosed to third parties or used by Buyer or
furnished by Buyer for the design or manufacture of any Aircraft or Spare Parts
including Bombardier Parts or items of equipment, except when manufacture or
redesign is permitted under the provisions of Annex A-1 Article 2.4.2 hereof or
in compliance with Article 22 this Agreement and then only to the extent and for
the purposes expressly permitted therein, and provided further the recipient
shall enter into Standard Form Non-Disclosure and Data Licensing Agreement.



4.4
Revision Service



 
4.4.1
Revisions to the Technical Data to reflect the Aircraft at Delivery Date shall
be provided to Buyer within six (6) months following the Delivery Date of each
of the Aircraft, respectively.



 
4.4.2
Bombardier shall incorporate in the applicable documents all applicable
Bombardier originated Service Bulletins, any Bombardier originated changes and
Airworthiness Directives[***]The manuals shall then contain both the original
and revised configuration.



4.5
Passenger Information Cards



 
Bombardier will provide one (1) reproducible master for the preparation of
passenger information cards. For an additional cost, subject to negotiation,
Bombardier will provide, in Bombardier’s standard format, laminated passenger
information cards in quantities requested.



4.6
Vendor Manuals



 
All vendor manuals and revisions will be shipped directly by vendors to Buyer.


--------------------------------------------------------------------------------



 
ATTACHMENT A



AIRLINE:
MEDIUM
Canadair Regional Jet
Series 900
“Supplied as "Fly-away" with each Aircraft
CSP No.
Total Quantity
Qty
Paper
Qty
 CD
SGML
PUBLICATION TITLE

PUBLICATION TITLE
   
Airplane Flight Manual (AFM)
1
B-012
*
X
X
Flight Crew Operating Manual (FCOM)
1
B-013
*
X
X
Quick Reference Handbook (QRH)
1
B-022
*
X
X
Pilot's Checklist
1
B-017
*
X
X
Weight and Balance Manual
1
B-041
*
 
X
Flight Planning and Cruise Control Manual – (Imperial EP Version)
 
C-118
*
Opt
 
X
Flight Planning and Cruise Control Manual – (Metric)
 
C-119
*
Opt
 
X
Airport Planning Manual (APM)
C-020
*
 
X
Crash Crew Chart
B-072
*
X
X
Dispatch Deviation Guide (DDG) (FAA)
BC-109
*
 
X
Master Minimum Equipment List (MMEL) (FAA)
ABC-045
*
 
X
Maintenance Facilities and Equipment Planning Manual (MFEPM)
C-035
*
 
X
Maintenance Planning Manual (MPM) (Refer to Note 1)
B-054
*
 
X
Maintenance Requirements Manual (MRM)
B-053
*
 
X
Maintenance Task Cards
B-089
*
 
X
Aircraft Maintenance Manual - Part 1 and 2 (AMM)
B-001A/B
*
   
Power Plant Build-up Manual (PPBM)
B-002
*
 
X
Power Plant Ground Run Manual
B-05*
*
 
X
Wiring Diagram Manual (WDM)
C-003
*
   
Illustrated Parts Catalogue (IPC)
B-00*
*
   
Illustrated Tool & Equipment Manual (ITEM)
B-007
*
 
X
Structural Repair Manual (SRM)
B-008
*
 
X
Fault Isolation Manual (FIM)
B-009
*
   
Non-Destructive Test Manual (NDT)
B-010
*
 
X
ATA Chapter Breakdown
B-0*4
*
X
X
AMTOSS & User Guide
 
B-105
*
 
X
X
Master Index of Technical Publications
B-011
*
X
X
X
Component Maintenance Manual (CMM)
BC-033
*
 
X
Refuel/Defuel Handbook
B-021
*
 
X
Service Bulletins/Service Letters
*
X
X
 X= Not Available
     

 
* As provided in Article 4.1.1 of Annex A-1


--------------------------------------------------------------------------------





 
ANNEX B-1



 
WARRANTY AND SERVICE LIFE POLICY





ARTICLE 1 - WARRANTY



The following warranty is that to which reference is made in Article 3 of the
Agreement and Article 2.25 of Annex A-1 of the Agreement.


1.1
Warranty



1.1.1
Subject to Annex B-1 Articles 1.9, 1.10, and 2.0, Bombardier warrants that, at
the date of delivery of the Aircraft:



a)
the Aircraft shall conform to the Specification, except that any matter stated
in the Specification as type characteristics, estimates or approximations is
excluded from this Warranty;



b)
the Aircraft shall be free from defects caused by the failure of Bombardier to
install a Vendor Part or Power Plant Part in accordance with reasonable
instructions of the vendor;



 
c)
the Bombardier Parts installed on the Aircraft at delivery shall be free from
defects in material or workmanship;



d)  
the Bombardier Parts installed on the Aircraft at delivery shall be free from
defects in design, having regard to the state of the art as of the date of such
design.





1.1.2  
Subject to Annex B-1 Articles 1.2.1(c), 1.9, 1.10 and 2.0, the warranty set
forth in Annex B-1 Article 1.1.1(c) and (d) above shall[***].



1.1.3
Bombardier further warrants that, at the time of delivery, the Technical Data
shall be free from error.



1.2
Warranty Period



1.2.1
The warranty set forth in Annex B-1 Article 1.1 shall remain in effect for any
defect covered by the Warranty (a “Defect”) becoming apparent during the
following periods (individually, the “Warranty Period”):





 
a)
for failure to conform to the Specification and in the installation referred to
in Annex B-1 Article 1.1.1(a) and 1.1.1(b), forty-eight (48) months from the
Delivery Date;



 
b)
for those Defects in material or workmanship or design (having regard to the
state of the art at the time of such design) in Bombardier Parts referred to in
Annex B-1 Article 1.1.1(c) and 1.1.1(d), forty-eight (48) months from the
Delivery Date;



 
c)
for those Defects in material or workmanship or design (having regard to the
state of the art at the time of such design) in Bombardier Parts referred to in
Annex B-1 Article 1.1.2, [***]; and



 
d)
for errors in the Technical Data referred to in Annex B-1 Article 1.1.3, twelve
(12) months from the date of delivery of the applicable Technical Data.





1.3
Repair, Replacement or Rework



 
As to each matter covered by this warranty, Bombardier’s sole obligation and
liability under this warranty is expressly limited to, at Bombardier’s election,
correction by the repair, replacement or rework of the defective part or item of
Technical Data.  The repaired, replaced or reworked part or item of Technical
Data which is the subject of the warranty claim shall then be warranted under
the same terms and conditions for the then unexpired portion of the Warranty
Period. [***]



 
In the case of a Defect relating to non-conformance with the Specification,
Bombardier shall correct that Defect in the equipment item or part in which the
Defect appears, except that Bombardier will not be obligated to correct any
Defect which has no material adverse effect on the maintenance, use or operation
of the Aircraft.



1.4
Claims Information



 
Bombardier’s obligations hereunder are subject to a warranty claim to be
submitted in writing to Bombardier’s warranty administrator, which claim shall
include but not be limited to the following information:



 
a)
the identity of the part or item involved, including the Part number, serial
number if applicable nomenclature and the quantity claimed to be defective;



 
b)
the manufacturer’s serial number of the Aircraft from which the part was
removed;



 
c)
the date the claimed Defect became apparent to Buyer;



 
d)
the total flight hours (and cycles if applicable) accrued on the part at the
time the claimed Defect became apparent to Buyer; and



 
e)
a description of the claimed Defect and the circumstances pertaining thereto.



 
1.5
Warranty Claim Procedure

 
 
In order to enable a Warranty Claim to be adequately processed, each claim shall
be addressed as follows:

 
a.  
Buyer shall [***] send a written warranty claim notice (the “Warranty Notice”)
by facsimile or e-mail to Bombardier's warranty department within [***] days
following the date that any Defect giving rise to a warranty claim becomes
apparent to Buyer;

 
 
b.  
Buyer shall consult the Supplier Information Manual available on-line via RACS
website (www.racs.bombardier.com) for the location to which the Bombardier Part
shall be returned;

 
 
c.  
If requested by Bombardier, Buyer shall return the defective part, as directed
by Bombardier, within a period of fifteen (15) Days following Bombardier’s
request for the return of such part; and

 
d.  
[***].







1.6
Labour Reimbursement



 
For correction of Defects Bombardier shall establish a reasonable estimate for
the labour hours required for the repair, replacement or rework of the defective
Bombardier Part and, if the repair, replacement or rework is performed by Buyer,
Bombardier shall reimburse Buyer for Bombardier estimated hours or for Buyer’s
actual labour hours, whichever is less, for the repair, replacement or rework of
the defective Bombardier Part excluding any work necessary to gain access to and
to re-install said Bombardier Part.  Such reimbursement shall be based upon
Buyer’s direct labour rate per man-hour plus burden rate of fifty percent (50%),
subject to annual review and adjustment of such labour rate as mutually agreed;
provided, however, that this amount shall not exceed fifty percent (50%) of the
Bombardier published selling labour rate.



1.7
Approval, Audit, Transportation and Waiver



 
All warranty claims shall be subject to audit and approval by Bombardier.
Bombardier will use reasonable efforts to advise in writing the disposition of
Buyer’s warranty claim within thirty (30) days following the receipt of the
claim and (if requested) return of the defective Bombardier Part to Bombardier’s
designated facility or that Buyer hold such defective Bombardier Parts while
Bombardier completes its investigation regarding such Bombardier Part,
[***]   Bombardier shall notify Buyer of Bombardier’s disposition of each claim.



 
Buyer shall pay all costs of transportation of the defective part from Buyer to
Bombardier, [***]  all costs of transportation of the repaired, corrected or
replacement parts back to Buyer.



1.8
Limitations; Timely Filing



1.8.1
Bombardier shall be relieved of and shall have no obligation or liability under
this warranty if:



 
a)
[***]  the Aircraft was operated with products or parts not specifically
approved by Bombardier, [***]



 
b)
[***]  the Aircraft was not operated or maintained in accordance with the
Technical Data listed in Attachment A of Annex A-1 and the manufacturer’s
documentation furnished to Buyer (including Service Bulletins and airworthiness
directives) [***]



 
c)
[***]  the Aircraft was not operated under normal airline use [***]



d)  
[***]



18.2
[***]  

1.8.3
The warranty does not apply to Buyer Furnished Equipment.



1.9
Normal Usage



 
Normal wear and tear and the need for regular maintenance and overhaul shall not
constitute a Defect or failure under this warranty.



1.10
Overhaul of Warranty Parts



 
Bombardier’s liability for a Bombardier Part which has a Defect and is
overhauled by Buyer within the Warranty Period shall be limited only to that
portion of the labour and material replacement related to the Defect.



1.11
No Fault Found



 
In the event that a Bombardier Part returned under a warranty claim is
subsequently established to be serviceable then Bombardier shall be entitled to
charge and recover from Buyer any reasonable costs incurred by Bombardier in
connection with such warranty claim. Providing, however, in the event that
repetitive in-service failure occurs on the particular Bombardier Part which is
subsequently identified by Bombardier on a repeated basis to be “no fault
found”, then Bombardier and Buyer shall discuss and mutually agree a course of
further action to help identify the problem.  In the event the fault is
ultimately confirmed to be a legitimate warranty claim then the above mentioned
costs incurred by Bombardier and charged to Buyer shall be waived or, if already
paid, refunded to Buyer.



1.12
[***]



 
ARTICLE 2 - VENDOR WARRANTIES



2.1
Warranties from Vendors



 
The provisions of this Annex B-1 apply to Bombardier Parts only. However,
Bombardier has made or shall make reasonable efforts to obtain favourable
warranties from vendors, with respect to Vendor Parts and Power Plant Parts.
Except as specifically provided under this Annex B-1 Article 2, Bombardier shall
have no liability or responsibility for any such Vendor Parts and Power Plant
Parts and the warranties for those Vendor Parts and Power Plant Parts shall be
the responsibility of the vendor and a matter as between Buyer and vendor[***].



2.2
Vendor Warranty Backstop



 
For those Vendor Parts installed on the Aircraft at the Delivery Date or
subsequently purchased through Bombardier, excluding the Power Plant or the
Power Plant Parts, in the event the parties agree that a vendor is in default in
the performance of any material obligation under any applicable warranty
obtained by Bombardier from such vendor pursuant to Annex B-1 Article 2.1 above,
the warranties and all other terms and conditions of Annex B-1 Article 1 shall
become applicable as if the Vendor Parts had been a Bombardier Part, except that
the warranty period shall be the Warranty Period as set forth herein or by the
vendor’s warranty, whichever is shorter and all transportation costs associated
with the Vendor Parts shall be borne by Buyer.



2.3
Bombardier’s Interface Commitment



 
In the event of a dispute in the application of a Vendor Part warranty, at
Buyer’s request addressed to Bombardier’s warranty administrator, Bombardier
shall, without charge, conduct an investigation and analysis of any such dispute
resulting from a technical interface problem to determine, if possible, the
cause of the interface problem and then recommend feasible corrective
action.  Buyer shall furnish to Bombardier all data and information in Buyer’s
possession relevant to the interface problem and shall cooperate with Bombardier
in the conduct of its investigation and such tests as may be
required.  Bombardier, at the conclusion of its investigation, shall advise
Buyer in writing of Bombardier’s opinion as to the cause of the problem and
Bombardier’s recommended corrective action.



 
ARTICLE 3 - SERVICE LIFE POLICY



3.1
Applicability



 
The Service Life Policy (“SLP”) described in this Annex B-1 Article 3 shall
apply if fleet wide and repetitive failures occur in any Covered Component,
which is defined in Annex B-1 Article 3.7.



3.2
Term



 
Covered Component



Should such failures occur in any Covered Component within one hundred and
forty-four (144) months following delivery of the Aircraft containing such
Covered Component, Bombardier shall, as promptly as practicable and at its
option;


 
a)
design and/or furnish a correction for such failed Covered Component; or



 
furnish a replacement Covered Component (exclusive of standard parts such as
bearings, bushings, nuts, bolts, consumables and similar low value items).







3.3
Price



 
Any Covered Component which Bombardier is required to furnish under this SLP
shall be provided for at a price calculated in accordance with the following
formula:





 
[***]





3.4
Conditions and Limitations



3.4.1
The following general conditions and limitations shall apply to the SLP:



 
a)
the transportation cost for the return to Bombardier’s designated facility, if
practicable, of any failed Covered Component, necessary for failure
investigation or redesigning studies shall be borne by Buyer;



 
b)
Bombardier’s obligations under this SLP are conditional upon the submission of
reasonable proof acceptable to Bombardier that the failure is covered hereby;



 
c)
Buyer shall [***]  report any failure of a Covered Component in writing to
Bombardier’s Warranty administrator within [***]  days after such failure
becomes evident;



 
d)
the provisions of Annex B-1 Article 1.9 of the Warranty (except for
subparagraphs (d) and (e) thereof) are incorporated by this reference and shall
condition Bombardier’s obligations under this SLP with respect to any Covered
Component;



 
e)
Bombardier’s obligations under this SLP shall not apply to any Aircraft which
has not been correctly modified in accordance with the specifications or
instructions contained in the relevant Service Bulletins which are furnished to
Buyer prior to receipt by Bombardier from Buyer of any notice of an occurrence
which constitutes a failure in a Covered Component, [***], however, the
provisions of this subparagraph shall only apply in the event that [***];



f)             this SLP shall not apply to a failure of a Covered Component, if
Bombardier determines that such failure may not reasonably be expected to occur
on a fleet wide and repetitive basis; and


 
g)
this SLP shall not apply to a Covered Component, where the failure results from
an accident, abuse, misuse, degradation, negligence or wrongful act or omission,
unauthorized repair or modification adversely affecting a Covered Component ,
impact or foreign object damage, to any Covered Component.



3.5
Coverage



 
This SLP is neither a warranty, performance guarantee nor an agreement to modify
the Aircraft to conform to new developments in design and manufacturing art.
Bombardier’s obligation is only to provide correction instructions to correct a
Covered Component or furnish replacement at a reduced price as provided in this
SLP.



3.6
Assignment



 
Except as permitted by the terms of the Agreement, Buyer’s rights under this SLP
shall not be assigned, sold, leased, transferred or otherwise alienated by
contract, operation of law or otherwise, without Bombardier’s prior written
consent.  Any unauthorized assignment, sale, lease, transfer, or other
alienation of Buyer’s rights under the SLP shall immediately void all of
Bombardier’s obligations under the SLP.



3.7
Covered Component





 
Only those items or part thereof listed in Attachment A to this Annex B-1 shall
be deemed to be a Covered Component, and subject to the provisions of this SLP.



ARTICLE 4 - GENERAL



4.1
It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy which is a duplicate of any other remedy which has been provided to Buyer
under any other part of this Annex B-1.



ARTICLE 5 - DISCLAIMER



5.1
THIS ANNEX B-1 AND THE RIGHTS AND REMEDIES OF BUYER AND THE OBLIGATIONS OF
BOMBARDIER HEREUNDER ARE SUBJECT TO [***].





--------------------------------------------------------------------------------





Annex B-1 - Attachment A

COVERED COMPONENTS


 
1.
WING



 
a.
Upper and lower integral stringer machined wing planks.



 
b.
Machined spar, including auxiliary spars.



 
c.
Caps, webs and stiffeners on fabricated spars.



 
d.
Front spar to rear spar wing box ribs.



 
e.
Main landing gear (MLG) machined trunnion rib.



 
f.
MLG side stay machined attachment fittings.



 
g.
Wing/fuselage machined attachment fittings.



 
2.
FUSELAGE



 
a.
Window and windshield frame structure, but excluding the windows and windshield.
Exterior skins, doublers, circumferential frames but excluding all systems,
fairings, insulation, lining and decorative clips and brackets.



 
b.
Engine mount support box structure and machined pylon attachment fittings.
Primary structure frames around body openings for passenger door, baggage door,
avionics door, flying control access door, APU access door and emergency exits.



 
c.
Nose landing gear well structure, including wheel well walls, ceiling, pressure
bulkheads and pressure floor structural components at fuselage wing cutout.



 
3.
VERTICAL STABILIZER



 
a.
All spars.



 
b.
Horizontal to vertical stabilizer machined attachment fittings.



 
c.
Front spar to fuselage frame machined attachment fittings.



 
d.
Exterior skins, ribs, stringers between front and rear spars and machined
closing rib.



 
4.
HORIZONTAL STABILIZER



 
Front and rear spars and exterior skins, rib and stringers between front and
rear spars.



 
[***]


--------------------------------------------------------------------------------



April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN
USA, 38132


Subject:  [***]
Gentlemen,


This shall constitute the [***]  Letter Agreement” to Purchase Agreement No.
PA-0597-B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.




[***] 8.0
Limitation of Liability



 
THIS LETTER AGREEMENT AND THE RIGHTS AND REMEDIES OF BUYER AND THE OBLIGATIONS
OF BOMBARDIER HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ARTICLE 18.1 AND 18.2
OF THE AGREEMENT.





11.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer[***]

 
12.0
This Letter Agreement constitutes an integral part of the Agreement and subject
to the terms and conditions contained therein. Should there be any inconsistency
between this Letter Agreement and the Agreement with respect to the subject
matter covered by the terms hereof, this Letter Agreement shall prevail.

 
13.0
In the event of the termination of the Agreement, this Letter Agreement shall
survive as to any Aircraft delivered under the Agreement.





 


REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK






Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/[***]                                                                                  
/s/ Philip H. Trenary
Name:
[***]                                                                                Name:
Philip H. Trenary
Title: Contracts Account
Executive                                                                           
Title: President & CEO


/s/ [***]
Name: [***]
Title:    Director, Contacts












--------------------------------------------------------------------------------



APPENDIX A



[***]
Appendix B


[***]


April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis,TN
USA, 38132


Subject:  [***]


Gentlemen,


This shall constitute the “[***]  Letter Agreement” to Purchase Agreement No.
PA-0597B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.


[***] [***]


[***] [***]


6.0            Limitation


THIS LETTER AGREEMENT AND THE RIGHTS AND REMEDIES OF BUYER AND THE OBLIGATIONS
OF BOMBARDIER HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ARTICLES 18.1 AND 18.2
OF THE AGREEMENT.


7.0
In the event of the termination of the Agreement, this Letter Agreement shall
survive such termination with respect to all Aircraft delivered under the
Agreement.



8.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer [***]  Any unauthorized
assignment, sale, lease, transfer, or other alienation of Buyer's rights under
the [***]  as to any Aircraft  [***] shall immediately void all of Bombardier's
obligations under the [***] as to such Aircraft.





9.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. Should there be any
inconsistency between this Letter Agreement and the Agreement with respect to
the subject matter covered by the terms hereof, this Letter Agreement shall
prevail.







REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK








Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                     /s/
Philip Trenary
Name:
[***]                                                                                    Name:
Philip Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO




/s/ [***]
Name: [***]
Title:    Director, Contacts


.


--------------------------------------------------------------------------------





April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN 38132


Subject:  [***]


Gentlemen,


This shall constitute the “[***]  Letter Agreement” to Purchase Agreement No.
PA-0597-B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.




1.0
[***]

2.0
[***]



3.0
[***]

4.0            In the event of the termination of the Agreement, this Letter
Agreement shall survive such termination with respect to all Aircraft delivered
under the Agreement.
 
5.0
[***], the provisions of this Letter Agreement are personal to Buyer and, shall
not be assigned or otherwise disposed of by Buyer [***]



6.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. Should there be any
inconsistency between this Letter Agreement and the Agreement with respect to
the subject matter covered by the terms hereof, this Letter Agreement shall
prevail.









REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK










Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                     /s/
Philip Trenary
Name:
[***]                                                                                    Name:
Philip Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO


/s/ [***]
Name:  [***]
Title:    Director, Contacts






--------------------------------------------------------------------------------



 


April 26, 2007


 
Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN
USA, 38132


Subject:  [***]


Gentlemen,


This shall constitute the “[***] Letter Agreement” to Purchase Agreement No.
PA-0597-B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.
 


[***]


2.0
[***] , the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer [***]



3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. Should there be any
inconsistency between this Letter Agreement and the Agreement with respect to
the subject matter covered by the terms hereof, this Letter Agreement shall
prevail.









REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK


--------------------------------------------------------------------------------











Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                
/s/ Philip Trenary
Name:
[***]                                                                                Name:
Philip Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO


/s/ [***]
Name:  [***]
Title:    Director, Contacts




--------------------------------------------------------------------------------





April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN
USA, 38132


Subject:  Tax Issue


Gentlemen,


This shall constitute the “Tax Issues Letter Agreement” to Purchase Agreement
No. PA-0597-B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.


1.0            [***] 
2.0
[***] 

3.0
[***]

4.0
In the event of the termination of the Agreement, this Letter Agreement shall
survive such termination with respect to all Aircraft delivered under the
Agreement.

5.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer with[***]

6.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. Should there be any
inconsistency between this Letter Agreement and the Agreement with respect to
the subject matter covered by the terms hereof, this Letter Agreement shall
prevail.









REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK





--------------------------------------------------------------------------------






Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                    
/s/ Philip Trenary
Name:
[***]                                                                                    Name:
Philip Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO


/s/ [***]
Name:  [***]
Title:    Director, Contacts




--------------------------------------------------------------------------------



April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN 38132




Subject:  Credit Memorandum


Gentlemen,


This shall constitute the “Credit Memorandum Letter Agreement” to Purchase
Agreement No. PA-0597-B dated April 26, 2007 (the “Agreement”), between
Bombardier Inc. represented by Bombardier Aerospace, Regional Aircraft
(“Bombardier”) and Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of
certain Bombardier Regional Jet Series 900 Aircraft as more particularly defined
therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.
 
1.0  
In consideration of Buyer having entered into the Agreement, upon delivery and
payment in full for each of the Aircraft, Bombardier shall issue to Buyer a
credit memorandum in the amount of [***] United States Dollars, expressed in
July 1, 2006 United States Dollars for each Aircraft.  Such credit memoranda
shall be used by Buyer to reduce the amount payable on delivery of each of the
Aircraft.  [***]



2.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer [***]



3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. Should there be any
inconsistency between this Letter Agreement and the Agreement with respect to
the subject matter covered by the terms hereof, this Letter Agreement shall
prevail.









REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK










Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                     /s/
Philip H. Trenary
Name:
[***]                                                                                    Name:
Philip H. Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO


/s/ [***]
Name:  [***]
Title:    Director, Contacts




--------------------------------------------------------------------------------



April 26, 2007






Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Atlanta, Georgia
USA, 30354


Subject:  [***]


Gentlemen,


This shall constitute the “[***]  Letter Agreement” to Purchase Agreement No.
PA-0597-B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.
 
1.0
[***]

2.0           [***]
3.0
[***]

4.0
[***]

5.0
[***]

 
[***]

6.0
[***]

7.0
Conditions and Limitations

7.1
[***]

7.2           [***]

7.3
[***]

7.4
[***]

8.0           [***]

8.2
[***]

9.0
[***]

10.0
[***] 

10.2
[***]

11.0  
Duplicate Remedies

 
It is agreed that Bombardier will not be obligated to provide to Buyer any
remedy, which is a duplicate of any other remedy, which has been provided to
Buyer elsewhere under the Agreement, by the Power Plant manufacturer or by any
Supplier.



12.0
Limitation of Liability

 
THIS LETTER AGREEMENT AND THE RIGHTS AND REMEDIES OF BUYER AND THE OBLIGATIONS
OF BOMBARDIER HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ARTICLE 18.1 AND 18.2
OF THE AGREEMENT.



13.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer [***]



14.0
This Letter Agreement constitutes an integral part of the Agreement and subject
to the terms and conditions contained therein. Should there be any inconsistency
between this Letter Agreement and the Agreement with respect to the subject
matter covered by the terms hereof, then this Letter Agreement shall prevail.



15.0
In the event of the Termination of the Agreement, this Letter Agreement shall
survive as to any Aircraft delivered under the Agreement.


--------------------------------------------------------------------------------













Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft


/s/
[***]                                                                                    
/s/ Philip Trenary
Name:
[***]                                                                                    Name:
Philip Trenary
Title: Manager,
Contracts                                                                           
Title: President & CEO


/s/ [***]
Name: [***]
Title:    Director, Contacts


--------------------------------------------------------------------------------









Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN
USA, 38132


Subject:  [***]


Gentlemen,


This shall constitute the “[***]Letter Agreement” to Purchase Agreement No.
PA-0597B dated April 26, 2007 (the “Agreement”), between Bombardier Inc.
represented by Bombardier Aerospace, Regional Aircraft (“Bombardier”) and
Pinnacle Airlines, Inc. (“Buyer”) relating to the purchase of certain Bombardier
Regional Jet Series 900 Aircraft as more particularly defined therein.


This Letter Agreement, when accepted by and agreed to by Buyer contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.


 
1.0            [***]
2.0           [***]
3.0            [***]
3.5.1        [***]
4.0            [***]kg).
5.0           [***]
6.0            [***]
7.0           [***]


8.0            Limitation of Liability


 
THIS LETTER AGREEMENT AND THE RIGHTS AND REMEDIES OF BUYER AND THE OBLIGATIONS
OF BOMBARDIER HEREUNDER ARE SUBJECT TO THE PROVISIONS OF ARTICLE 18.1 AND 18.2
OF THE AGREEMENT.



9.0
[***], the provisions of this Letter Agreement are personal to Buyer and shall
not be assigned or otherwise disposed of by Buyer [***]



10.0
This Letter Agreement constitutes an integral part of the Agreement and subject
to the terms and conditions contained therein. Should there be any inconsistency
between this Letter Agreement and the Agreement with respect to the subject
matter covered by the terms hereof, this Letter Agreement shall prevail.



11.0
In the event of the Termination of the Agreement, this Letter Agreement shall
survive as to any Aircraft delivered under the Agreement.



REMAINING PORTION OF THE PAGE INTENTIONALLY LEFT BLANK




Yours very
truly                                                                           
Acknowledged and Accepted




BOMBARDIER
INC                                                                           
For and on behalf of
Bombardier
Aerospace                                                                           
Pinnacle Airlines, Inc.
Regional Aircraft




Name:
[***]                                                                                    Name:
________________
Title: Manager,
Contracts                                                                           
Title: ________________




Name:  [***]
Title:    Director, Contacts












--------------------------------------------------------------------------------




[Missing Graphic Reference]




April 27, 2007




Pinnacle Airlines, Inc.
1689 Nonconnah Boulevard
Memphis, TN
USA, 38132
 


 
[***]Letter Agreement to Purchase Agreement No. PA-0597B (the “Agreement”)
between Bombardier Inc. represented by Bombardier Aerospace, Regional Aircraft
(“Bombardier”) and Pinnacle Airlines, Inc. (for purposes of this Letter
Agreement “Buyer”) relating to the purchase of sixteen (16) Bombardier Regional
Jet Series 900 firm Aircraft (the “Aircraft”)


Gentlemen:


Bombardier hereby commits [***], subject to the terms and conditions defined
herein and in Attachment 1 hereto, for the above referenced Aircraft that will
be acquired by Buyer pursuant to the Agreement.  This Letter Agreement, when
accepted by and agreed to by Buyer contemporaneously with the execution of the
Agreement, will evidence the parties’ agreement with respect to the matters set
forth below.


All terms used herein and in the Agreement and not defined herein, shall have
the same meaning as in the Agreement.
1.0  
[***]





2.0
[***]



[***]


3.0            [***]


[***]5.0
[***]

6.0
[***]

7.0            [***]


8.0
[***]



Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.

 


--------------------------------------------------------------------------------







Yours very truly,
Acknowledged and Accepted
   
BOMBARDIER INC.
Bombardier Aerospace
Regional Aircraft
For and on behalf of
Pinnacle Airlines, Inc.
       
Name:  ___________________
Name:  ___________________
Title:    ___________________
Title:    ___________________
       
Name:  ___________________
 
Title:    ___________________
 




 


--------------------------------------------------------------------------------



 
 
ATTACHMENT 1 TO [***]LETTER AGREEMENT


 
[***][***][***][***][***]

 
[***][***][***][***][***][***][***][***][***][***]
 
[***][***][***]

 
[***][***][***][***]

[***]

 
[***][***]
[***]
DEFINITIONS:
Any capitalized terms used and not defined herein shall have the meanings
ascribed to them in that certain Purchase Agreement No. PA-0597B dated March
___, 2007, by and between Pinnacle Airlines, Inc. and Bombardier Inc.


--------------------------------------------------------------------------------



